Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 1 of 77 PagelD #: 4

Filed: 2/27/2020 9:20 AM

Knox Circuit Court Knox County, Indiana
STATE OF INDIANA ) IN THE KNOX COUNTY CIRCUIT COURT
) SS: . DI .
COUNTY OF KNOX ) CAUSE NO.: 42€01-2002-PL-000010

INDIANA FARM BUREAU INSURANCE,

)

as Subrogee of Mark and Marilyn Anson, )
. )

Plaintiff, )

)

v. )

)

THE CINCINNATI INSURANCE COMPANY, _ )
)
)

Defendant.

COMPLAINT FOR DECLARATORY JUDGMENT

Comes now Plaintiff, Indiana Farm Bureau Insurance, as Subrogee of Mark and Marilyn
Anson, by counsel, and pursuant to Indiana Code § 34-14-1-1 and Indiana Rule of Trial Procedure
57, and for its Complaint for Declaratory Judgment, states and alleges as follows:

1. Indiana Farm Bureau Insurance (“Farm Bureau”) is an insurance company duly
licensed to do business in the State of Indiana and engages in the business of selling homeowners’
insurance in the State of Indiana.

2. At all times relevant, Farm Bureau provided homeowners’ insurance to Mark and
Marilyn Anson for property located at 1161 S Anson Rd, Vincennes, IN 47591 (“the Anson
Property’) and which provided coverage for the loss further addressed below.

3. Upon information and belief, Defendant, The Cincinnati Insurance Company

engages in the business of selling commercial general liability insurance in the State of Indiana.

Pagel of4
t

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 2 of 77 PagelID #: 5

4. At all times relevant, Cincinnati provided commercial general liability insurance
under policy number EPP 0011746 (“the Cincinnati Policy”) to Midwest Log Home Construction,
LLC d/b/a American Rustic Builders (“Midwest”). (See attached Exhibit A).

5. On March 16, 2013, Midwest was constructing a home on the Anson Property.
During the course of Midwest’s construction, Midwest negligently used a firebox on the Anson
Property, which caused a fire to the Anson Property and resulted in property damage.

6. Pursuant to the terms of the aforementioned homeowners’ insurance policy, Farm
Bureau tendered benefits in the amount of $509,173.77, and was therefore subrogated to the rights
of its insureds.

7. On June 18, 2014, Farm Bureau filed a Complaint against Midwest Log Home
Construction, LLC d/b/a American Rustic Builders, Timothy P. Rosi and Peter S. Rosi, under
cause number 42C01-1406-PL-000071 seeking reimbursement for the monies it paid to its

insureds for the property damage noted above (“the Subrogation Matter”). (See attached Exhibit

B).

8. The Cincinnati Policy was issued to cover the time period when the loss at the
Anson Property occurred.

9. The fire loss at the Anson Property qualified as an “occurrence’ under the

Cincinnati Policy.

10. Cincinnati owed liability coverage to Midwest under the Cincinnati Policy for the
occurrence at the Anson Property.

11. Cincinnati denied coverage to Midwest for the occurrence at the Anson Property
by asserting exclusions under primary general liability coverage in section 2.j(5) and section 2.j(6)

of the Cincinnati Policy.

Page 2 of 4
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 3 of 77 PagelD #: 6

12. The only provisions of the Cincinnati Policy that Cincinnati relies upon in denying
coverage to Midwest are section 2,j(5) and section 2.j(6).

13. Cincinnati denied coverage to Midwest based on the assertion that “the property
that must be repaired was damaged because Midwest’s work was incorrectly performed on the
house.”

14. The claim asserted by Farm Bureau in the Subrogation Matter was not based on
defective work by Midwest.

15. The work performed by Midwest on the Anson Property was not performed
incorrectly.

16. The loss occurrence at the Anson Property was due to negligence, and not due to
incorrect work by Midwest.

17. On December 11, 2019, Farm Bureau and Midwest entered into an Agreed
Judgment in the Subrogation Matter in the amount of $509,173.77. (See attached Exhibit C).

18. This is an action seeking declaratory judgment pursuant to the Indiana Uniform
Declaratory Judgment Act, Indiana Code § 34-14-1-1, and Indiana Rule of Trial Procedure 57.

19. A dispute has arisen between Plaintiff and Defendant as to whether Defendant owes
Midwest an obligation to provide insurance coverage benefits under the Cincinnati Policy for the
damages claimed in the Subrogation Matter and the December 11, 2019 Agreed Judgment as a
result of the incident on March 16, 2013.

20. Indiana allows a third party to pursue a tortfeasor’s carrier for a declaratory
judgment action as an interested party. Wilson v. Cont'l Cas. Co., 778 N.E.2d 849, 852 (Ind. Ct.

App. 2002).

Page 3 of 4
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 4 of 77 PagelD #: 7

21. An actual controversy exists with respect to these matters, and this Court has
jurisdiction to hear the matiers as stated herein.
22. Plaintiff requests that the Court interpret and enforce the terms of the Cincinnati
Policy, and declare that Midwest is entitled to indemnification coverage under the Cincinnati
Policy.
WHEREFORE, Plaintiff, by counsel, prays that the Court:
Enter a declaratory judgment pursuant to the provisions of the Indiana Uniform Declaratory
Judgment Act and Indiana Rule of Trial Procedure 57 declaring that coverage benefits exist under
the Cincinnati Policy and Defendant is liable for the damages sought in the Subrogation Matter
and the December 11, 2019 Agreed Judgment in the amount of $509,173.77, plus the costs of the
action, pre-judgment interest and any other just and proper relief.
Respectfully submitted,
McNEELY STEPHENSON
/s/ Nicholas R. Dismukes
Nicholas R. Dismukes 31281-49
Attorney for the Plaintiff

McNEELY STEPHENSON

2177 Intelliplex Drive, Suite 202

Shelbyville, IN 46176

Telephone: 317-825-5230

Facsimile: 317-825-5250
Nicholas.R.Dismukes@msth.com

Page 4 of 4
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 5 of 77 PagelD #: 8
42001;2002-Fi-Q00050. 12 POrTIONS OL tne poey. 9204)
ne ahh a oe +

nox County, Indiana

     
   

incinnati Indemnity Company
A Stock Insurance Company

Headquarters: 6200 S, Gilmore Road, Fairfield, OH 45014-6141

C it N CINN All Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496

INSURANCE COMPANIES wanw.cinfin.com @ 613-870-2000

COMMON POLICY DECLARATIONS
Billing Method: DIRECT BILL
POLICY NUMBER EPP 001 17 46 / EBA 00% 17 46
NAMED INSURED NIDWest 10¢ HOME CONSTRUCTION LLC DBA ANERICAN RUSTIC BUILDERS
DBA JIM BARNA LOG AND TIMBER HOMES MIDWEST '

ADDRESS PO BOK 446
(Number & Street, BROOKSTON, IN 47923-0446
Town, County,
State & Zip Code)

   

 

Previous Policy Number:
ZPP0011746
Policy Period: a1 12:01 AM., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

All coverages except Automobile and / or Garage

Policy number: ERP 001 17 46 FROM: 02-10-2013 To: 02-10-2014
Automobile and / or Garage
Polity number: EBA 001 17 46 FROM: 02-10-2013 TO: 02-10-2014

Agency HENRIOTT GROUP, INC. 13-234
City LAFAYETTE, iN

Legal Entity / Business Description

ORGANIZATION (ANY OTHER) ,

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

FORMS APPLICABLE TO ALL COVERAGE PARTS:
TL0017 11/58 COMMON POLICY CONDITIONS
TA102A =©02/08 SUMMARY OF PREMIUNS CHARGED

TA904 04/04 SCHEDULE. OF LOCATIONS .
TA4236 01/06 POLICYROLDER NOTICE TERRORISM INSURANCE COVERAGE
IP446 08/01 NOTICE TO POLICYHOLDERS

MII371IN 09/05 NOTICE TO PoLICYROLDERS

TAGO06 07/10 SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT

TA4105IN 064/09 INDIANA CHANGES - CANCELLATION AND NONRENEWAL

TA4238 01/08 CAP ON LOSSES FROM CERTIFIED ACTS oF TERRORISH

TAG338 05/11 SEGNATURE ENDORSEMENT

TA4347IN 09/08 INDIANA CHANGES - RIGHTS oF RECOVERY

TL0156 07/89 INDIANA CHANGES - CONCEALMENT, MISREPRESENTATION OR FRAUD

TLO1SS 09/08 INDIANA CHANGES

IL0192 02/08 INDIANA CHANGES ~ POLLUTION

FMD502 07/08 COMMERCIAL PROPERTY COVERAGE PART DECLARATTONS

GADS32 07/08 COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

Map559 05/10 CONTRACTORS! EQUIPMENT (AND TOOLS) COVERAGE PART DECLARATIONS

MAD560 06/07 INSTALLATION FLOATER COVERAGE PART DECLARATIONS

CAD5S16 03/09 CRIME AND FIDELITY COVERAGE PART DECLARATIONS (COMMERCTAL
ENTITIES) ‘

AADSO5 03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS

USD513 05/10 COMMERCIAL UMBRELLA LIABILITY COVERAGE PART DECLARATIONS

Page Lof 2
BPP 001 17 46 / EBA 001 17 46 ,

(AD509 04 12

 
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 6 of 77 PagelD #: 9

 

02-06-2013 06:41
Couniersigned By
(Date) {Authorized Representative)

IAD509 01 12

Page
EPP 001 17 46 / EBA 001 17 46 ge 20f 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 7 of 77 PagelD #: 10

COMMON POLICY CONDITIONS

Ail Coverage Parts included in this policy are subject to the following conditions.

A

mm

D.

IL 00 +7 1198

Cancellation

1. The first Named Insured shown in the
Declarations may cancel this policy by
mailing or delivering to us advance writ-
ten notice of cancellation.

2. We may cancel this policy by mailing or
delivering to the first Named Insured
written notice of cancellation at least:

a. 10 days before the effective date of
cancellation if we cancel for non-
payment of premium; or

b. 30 days before the effective date of
cancellation if we cancel for any
other reason.

3. We will mail or deliver our notice to the
first Named Insured's last mailing address
known to us,

4. Notice of cancellation will state the effec-
tive date of cancellation. The policy pe-
ried will and on that date.

5. If this policy is cancelled, we will send the
first Named Insured any premium refund
due. If we cancel, the refund will be pro
rata. If the first Named Insured cancels,
the refund may be less than pro rata.
Thé cancellation will be effective even if
we have not made or offered a refund.

6. If notice is mailed, proof of mailing will be
suificient proof of notice.

Changes

This policy contains all the agreements be-
tween you and us concerning the insurance
afforded. The first Named Insured shown in
the Declarations is authorized to make
changes in the terms of this policy with our
consent. This policy's terms can be amended
or waived only by endorsement issued by us
and made a part of this policy.

Examination of Your Books and Records
We may examine and audit your books and

records as they reiate to this policy at any
time during the policy period and up to three
years afterward.

Inspections and Surveys
1. We have the right to:

a, Make inspections and surveys at any
time;

E.

F.

b. Give you reports on the conditions
we find; and

¢. Recommend changes.

2. We are not obligated to make any in-
spections, surveys, reports or recom-
mendations and any such actions we do
undertake relate only to insurability and
the premiums to be charged. We do not
make safety inspections. We do not un-
dertake to perform the duty of any person
or organization to provide for the health
or safety of workers or the pubjic. And
we do not warrant that conditions:

a. Are safe or healthful: or

b. Comply with laws, regulations, codes
or standards.

3. Paragraphs 1. and 2. of this condition
apply not. only to us, but also to ary rat-
ing, advisory, rate service or similar or-
ganization which makes insurance in-
spections, surveys, reports or recom-
mendations.

4. Paragraph 2. of this condition does not
apply to any inspections, surveys. reports
or recommendations we may make rela-
tive to certification, under state or runici-
pal statutes, ordinances or régulations, of
boilers, pressure vessels or elevators.

Premiums

The first Named Insured shown in the Decla-
rations:

1. Js responsible for the payment of all pre-
miums; and

2. Will be the payee for any return premi-
ums we pay.

Transfer of Your Rights and Duties Under
this Policy

Your rights and duties under this policy may
not be transferred without our written consent
except in the case of death of an individual
named insured,

If you die, your rights and duties will be
transferred to your legal representative but
only while acting within the scope. of duties as
your legal representative. Until your legal rep-
resentative is appointed, anyone having
proper temporary custody of your property will
have your rights and duties but only with re-
spect to that property.

Copyright, Insurance Services Office, Inc., 1998
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 8 of 77 PagelID #: 11

SUMMARY OF PREMIUMS CHARGED

Attached to and forming part of
POLICY NUMBER: EPP 001 17 46 / EBA 001 17 46 Effective Date: 02-10-2013

MIDWEST LOG HOME CONSTRUCTION LLC DBA AMERICAN RUSTIC BUILDERS
Named Insured: DBA JIM BARNA LOG AND TIMBER HOMES MIDWEST

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Property Coverage Part $ 2,143
‘ Commercial General Liability Coverage Part $ 5,044
Commercial Auto Coverage Part $ 5,126
Commercial Umbrella / Excess Liability Coverage Part $ 1,579
CRIME AND FIDELITY COVERAGE PART $ 250
CONTRACTORS EQUIPMENT SCHEDULED $ 476
CONTRACTORS EQUIPMENT SUPPLEMENTAL COVERAGES $ 75
INSTALLATION FLOATER $ 30

$

$

$

$

$

$

$

$

$

$

$

$

$

$

$
Terrorism Coverage $ 82

Installment Charge $
ANNUAL TOTAL $ 14,805

PAYMENTS
First Remainin
installment Install meni(s)
QUARTERLY * *

 

*SEE BILLING STATEMENT MAILED SEPARATELY

Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if induded in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.

Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
remium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
eclarations form to see if this is applicable.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED .
1A 102 A09 08
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 9 of 77 PagelD #: 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SCHEDULE OF LOCATIONS

LOC. STREETADDRESS CITY STATE ZIPCODE

a 8493 Ww 600 3
CHALMERS, IN 47929-8038

lA 904 04 04
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 10 of 77 PagelD #: 13

POLICYHOLDER NOTICE
TERRORISM INSURANCE COVERAGE

THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS.OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.

Your policy may contain coverage for certain losses caused by terrorism.
Premium:

In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurances Act.

e Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
premium that is attributable to coverage for terrorist acts certified under the Act. ;

Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses,

e Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
United States Government, Department of Treasury, under a formula established by federal law. Under
this formula, the federal sharé equals 85% of that portion of the amount of such insured losses that
exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist
acts Certified under the Terrorism Risk Insurance Act exceed $100 billion in a Program Year (January 1
through December 31), the Treasury shall not make any payment for any portion of the amount of such

losses that exceeds $100 billion.

Cap ‘on Insurer Participation:

If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act
exceed $100 billion in a Program Year (January 1 through December 31) and we have met our insurer
deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the
amount of such losses that exceeds $106 billion, and in such case insured losses up to that amount are
subject to pro rata allocation in accordance with procedures established by the Secretary of the Treasury:

NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE TIME
THE RENEWAL IS COMPLETED.

IA 4236 01 08
- Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 11 of 77 PagelD #: 14

THE CINCINNATI INSURANCE COMPANY
THE CINCINNATI CASUALTY COMPANY
THE CINCINNATI INDEMNITY COMPANY

NOTICE TO POLICYHOLDERS

Please be advised tha: in your application for insurance you disclosed information to The Cincinnati insurance
Company, The Cincinnati Casualty Company and The Cincinnati indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.

IP 446 08 01
» Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 12 of 77 PagelD #: 15

THE
CINCINNATI INSURANCE COMPANIES
THE CINCINNATI INSURANCE COMPANY THE CINCINNATI INDEMNITY COMPANY
THE CINCINNAT] CASUALTY COMPANY THE CINCINNATI LIFE INSURANCE COMPANY

P.O. BOX 145496
CINCINNATI, OHIO 45259-5496
(513} 870-2000

NOTICE TO POLICYHOLDERS

Questions regarding your policy or coverage should be directed to:

The Cincinnati Insurance Companies
P.O. Box 145496
Cincinnati, OH 45250-5496
(800) 635-7524
or
(513) 870-2000

If you:
a) Need the assistance of the governmental agency that regulates insurance; or
b) Have a complaint you have been unable to resolve with your insurer

You may contact the Department of Insurance by mail, telephone or email:

State of Indiana Department of Insurance
Consumer Services Division

311 West Washington Sireet, Suite 300
indianapolis, IN 46204

Consumer Hotline: (800) 622-4461 or (317) 232-2395
Complaints can be filed electronically at www.in.gov/doi,

M1137 4IN (9/05)
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 13 of 77 PagelD #: 16

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
CRIME AND FIDELITY COVERAGE PART

A. Special Per Occurrence Deductible

1.

If an “occurrence” happens to Covered Property under the Commercial Property Coverage Part and
to Covered Property under at least one of the following:

The Commercial Inland Marine Goverage Part, and

b. The Crime and Fidelity Coverage Part;

the most we will deduct from any loss or damage in any one "occurrence" is the deductible incicated
on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.

2. This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:

* Electronic Data Processing Coverage Form, Section lll, 2. Deductible, a.(2} Specified
Losses Deductible

* Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
Windstorm or Hail Percentage Deductible Form

Earthquake and Voicanic Eruption Endorsement

Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)

Flood Coverage Endorsement

Equipment Breakdown Coverage (Including Production Equipment)

Equipment Breakdown Coverage (Excluding Production Equipment)

* Temperature Change Coverage Form

Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
or Alteration, 6. Computer Fraud and 7, Funds Transfer Fraud

Crime Expanded Coverage. (xC®) Coverage or Expanded Coverage Plus Forms, A,
Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration

Government Crime Coverage Form, A. insuring Agreements, 1. Employee Theft - Per Loss
Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
Computer Fraud and 8. Funds Transfer Fraud

Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Froperty
Power Expanded Coverage or Expanded Coverage Plus Forms

b. () Other

IA 4006 07 10 Page 1 af 2
~ Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 14 of 77 PagelD #: 17

B. Definition

For the purpose of this er dorsement only, any definition of "occurrence" is deleted in its entirety and the
following definition is added to:

COMMERCIAL PROPERTY CONDITIONS,

COMMERCIAL INLAND MARINE CONDITIONS,

COMMERCIAL CRIME COVERAGE FORM,

CRIME EXPANDED COVERAGE (XC®) COVERAGE FORM, and
GOVERNMENT CRIME COVERAGE FORM:

“Occurrence” means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
from a single happening or event.

VPoONs

{A 4006 07 10 Page 2 of 2
» Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 15 of 77 PagelD #: 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

INDIANA CHANGES - CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CLAIMS-MADE CONTRACTORS ERRORS AND OMISSIONS COVERAGE PART
CLAIMS-MADE EXCESS LIABILITY COVERAGE PART

COMMERCIAL AUTO COVERAGE PART

COMMERCIAL CRIME AND FIDELITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART

COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

CONTRACTORS ' LIMITED POLLUTION LIABILITY COVERAGE PART
ELECTRONIC DATA LIABILITY COVERAGE FORM

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART

EXCESS LIABILITY COVERAGE PART

EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE PART
FARM COVERAGE PART

INTERNET LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

MACHINERY AND EQUIPMENT COVERAGE PART

POLLUTION LIABILITY COVERAGE PART

PRODUCT WITHDRAWAL COVERAGE FORM

PRODUCTS / COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

Paragraph 2, of the Cancellation Common the reasons listed below, by mailing

Policy Condition is replaced by the following: or delivering to the first Named. In-
~ : ioe of *

2. a. Cancellation of Policies in Effect pared written notice of cancellation at

far 90 days or Less

If this policy has been in effect for 90
days or less, we may cancel this
policy by mailing or delivering to the
first Named Insured written notice of (2) 20 days before the effective

for nonpayment of premium:

(1) 10 days before the effective
date of cancellation if we cancel

cancellation at least: date of cancellation if you have
perpetrated a fraud or material

(1) 10 days before the effective misrepresentation on us;
date of cancellation if we cancel

for nonpayment of premium; (3) 45 days before the effective

(2) 20 days before the effective date of cancellation if:

date of cancellation if you have (a) There has been a substan-
perpetrated a fraud or material tial change in the scale of
mistepréesentation on us; risk covered by this policy;

(3) 30 days before the effective or

date of cancellation if we cancel

fer ge eae oe

att
a

Reinsurance of the risk as-

for any other reason. sociated with this policy has

eenc :
b. Cancellation of Policies in Effect been cancelled

for More Than 90 Days {c} You have jailed to comply

If this policy has been in effect for
more than 90 days, or is a renewal of
a policy we issued, we may cancel
this policy, only for one or more of

ommendations.

Includes copyrighted material of Insurance
Services Office, Inc., with its permission.
Includes copyrighted material of ISO Commercial

IA 4105 IN 04.09 Risk Services, Inc., with its permission. Page 1 of 2°

with reasonable safety rec-
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 16 of 77 PagelD #: 19

E. The following is added to the Common Policy ‘a. The expiration date of this policy, if
Conditions and supersedes any provision to the policy is written for a term of one
the contrary. year or less; or
NONRENEWAL b. The anniversary date of this policy, if

the policy is written for a term of

1. If we elect not to renew this policy, we will more than one year.

mail or deliver to the first Named Insurec:

written notice of nonrenewal at least 45 2. We will mail or deliver our notice to the

days before: first Named Insured's last mailing address
known to us. If notice is mailed, proof cf
mailing will be sufficient proot of notice.

Includes copyrighted material of Insurance
Services Office, Inc., with its permission.
Includes copyrighted material of SO Commercial
JA 4105 IN 04 09 Risk Services, Inc., with its permission. Page 2 of 2

 
IA 4238 01 08

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 17 of 77 PagelD #: 20

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

Alt Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
federal Terrorism Risk Insurance Act and any amendments and extensions thereto

The following definition is added with respect
to the provisions of this endorsement:

"Certified act of terrorism” means an act that
is certified by the Secretary of the Treasury, in
concurrence with the Secretary of State and
the Attorney General of the United States, to
be an act of terrorism pursuant to the féderal
Terrorism Risk Insurance Act. The criteria
contained in the Terrorism Risk Insurance Act
for a “certified act of terrorism" include the
following:

1. The act resulted in insured losses in ex-
cess of $5 million in the aggregate, attrib-
utable to all types of insurance subject to
the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is
dangerous to human life, property or in-
frastructure and is committed by an indi-
vidual or individuals, as part of an effort to
coerce the civilian population of the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion.

Cap On Losses from Certified Acts of Ter-
rorism

If aggregate insured losses attributable to ter-
rorist acts certified under the Terrorism Risk
Insurance Act exceed $100 billion in a Pro-
gram Year (January 1 through December 31)
and we have met our insurer deductible under
the Terrorism Risk Insurance Act, we shall not
be liable for the payment of any portion of the
amount of such losses that exceeds $100 bil-

lion, and in such case insured losses up to
that amount are subject to pro rata allocation
in accordance with procedures establisted by
the Secretary of the Treasury.

Application of Other Exclusions

The terms and limitations of any terrorism ex-
clusion, or the inapplicability, omission or ab-
sence ofa terrorism exclusion, does noi serve
to create coverage for any loss which would
otherwise be excluded under this Coverage
Part, Coverage Form, Policy or Endorsement
such as losses excluded by:

1. Exclusions that address war, warlike ac-
tion, insurrection, rebellion, revolution,
military action, nuclear hazard, nuclear
materiais, nuclear reaction, radiaticn, or
radioactive contamination;

2. Exclusions that address pollutants, con-
tamination, deterioration, fungi o: bacte-
ria; or

3. Any other exclusion,

regardless if the “certified act of terrorism"
contributes concurrently or in any sequence
to the foss.

Sunset Clause

If the federal Terrorism Risk Insurance Act
expires or is repealed, then this endorsement
ig null and void for any act of terrorism that
takes place after the expiration or repeal of
the Act.

Includes copyrighted material of ISO
Properties, Inc. and American Association

of Insurance Services, with their permission.
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 18 of 77 PagelD #: 21

SIGNATURE ENDORSEMENT

IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
Ohio, but this policy shali not be binding upon us unless countersigned by an authorized representative of
ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin. :

DSc bh Xe Sta f. Nahastir

. The. signature on any form, endorsement, Policy, dedarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.

1A 4338 05 11
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 19 of 77 PagelD #: 22

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

INDIANA CHANGES - RIGHTS OF RECOVERY |

This endorsement modifies insurance provided under the following:

COMMERCIAL CRIME AND FIDELITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
MACHINERY AND EQUIPMENT COVERAGE PART

The TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US Condition is replaced 5y the
following:

TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US

if any person or organization to or for whom we make payment under this Coverage Part has rights to recover
damages from another, those rights are transferred to us to the extent of our payment. Our right te recover
damages from another may be enforced even if the person or organization to or for whom we make davment
has not been fully compensated for damages.

The person or organization to or for whom we make payment must do everything necessary to sesure our
rights and must do nothing after loss to impair them.

Includes copyrighted material of ISO
IA 4347 IN 09 08 Properties, Inc., with its permission.
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 20 of 77 PagelD #: 23

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

__ INDIANA CHANGES -- |
CONCEALMENT, MISREPRESENTATION OR FRAUD

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
BUSINESSOWNERS POLICY

COMMERCIAL AUTO COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
FARM COVERAGE PART

The CONCEALMENT, MISREPRESENTATION OR FRAUD Condition is replaced by the following:
CONCEALMENT, MISREPRESENTATION OR FRAUD

We will not pay for any loss or damage in any case of:

1. Concealment or misrepresentation of a material fact or

2. Fraud .

committed by an insured at any time and relating to a claim under this policy.

IL 015607 89 Copyright, Insurance Services Office, inc., 1989
Copyright, ISO Commercial Risk Services, Inc., 1989
» Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 21 of 77 PagelD #: 24

IL 01 58 09 08

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

INDIANA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

COMMERCIAL PROPERTY - LEGAL LIABILITY COVERAGE FORM
COMMERCIAL PROPERTY - MORTGAGEHOLDERS ERRORS AND OMISSIONS
COVERAGE FORM*

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART

FARM LIABILITY COVERAGE FORM

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/GOMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

* Under the Mortgageholders Errors And
Omissions Coverage Form, the following
condition applies only to Coverage © and
Coverage D.

The following condition is added:

Notice given by or on behalf of the insured to
any of our authorized agents in indiana, with
particulars sufficient. to identify the insured,
shail be considered to be notice to us.

IL 0158 09 08 © 180 Properties, Inc., 2007 . Page tof 1 [J
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 22 of 77 PagelD #: 25

IL 01 92 02 08
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

INDIANA CHANGES - POLLUTION

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

FARM COVERAGE PART

STANDARD PROPERTY POLICY

In this Coverage Part or Policy, any exclusion,
limitation or other provision relating to pollutants
("pollutants"), or any amendment to or replacement
of such exclusions, limitations or other provisions,
applies whether or not the irritant or contaminant
has any function in your business, operations,
premises, site or Iecation.

IL 07 92 02 08 . © 80 Properties, inc., 2007 Page 1of1 [7]
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 23 of 77 PagelD #: 26

THE CINCINNATI INDEMNITY COMPANY

A Stock Insurance Company

COWINMIERCIAL GENERAL LIABILITY COVERAGE
PART DECLARATIONS

 

Attached to and forming part of POLICY NUMBER: EPP 001 17 46

 

Named Insured is the same as it appears in the Common Policy Dedarations

 

LIMITS OF INSURANCE

EACH OCCURRENCE LIMIT

GENERAL AGGREGATE LIMIT
PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT $2,000,000
PERSONAL & ADVERTISING INJURY LIMIT

$1,000,000
$2,000,000

$1,000,000

ANY ONE PERSON OR

 

 

 

 

 

. ORGANIZATION
DAMAGE TO PREMISES RENTED TO YOU LIMIT ANY ONE
$100,000 limit unless otherwise indicated herein: $SEE GA233 PREMISES
MEDICAL EXPENSE LIMIT
$5,000 timit unless otherwise indicated herein: $SEE GA233 ANY ONE PERSON
CLASSIFICATION CODE PREMIUM RATE ADVANCE PREMIUM
NO. BASE
. A- Area Products / All Other Products / All Other
B - Payroll Completed Completed
C - Gross Sales Operations Operations
D - Units
E - Other
bOc. 1 -~ IN
BUILDING MATERIAL DEALERS 102550300,000 -500 ~501 150 150
MODEL HOMES ' 46362E1 EACH 329.598 330
INCL PROD AND/OR COMP OP
CARPENTRY 91340B75,000 13.692 5.903 1,027 743
CONTRACTORS -EXECUTIVE 91580B65,000 20.259 1,317
INCL PROD AND/OR COMP OP
CONTRACTORS-SUB WORK 91583 £250,000 1.673 »B41 418 210
TOTAL COST
CONTRACTORS PERMANENT 91590B29,921 7.324 213
YARDS
INCL PROD AND/OR COMP OP
AJTOMATIC ADD. INSURED - 29970 3.5% 160
CONTRACTORS OPERATIONS
CONTRACTORS BROADENED 29975 3.5% 160
COVERAGE
AUTOMATIC ADDITIONAL 29935 3.5% 160
INSUREDS
The General Liability Coverage Part is subject to an
annual minimum premiurn. ‘
TOTAL ANNUAL PREMIUM $5,044
FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:

GA101 12/04
CG60123 03/97
CG0300 01/96

GAD532 07 08

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
INDIANA CHANGES - POLLUTION EXCLUSION
DEDUCTIBLE LIABILITY INSURANCE

EPP 001 17 46

Page 10f 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 24 of 77 PagelD #: 27

FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:

 

GA233 02/07 CONTRACTORS' COMMERCIAL GENERAL LIABILITY BROADENED ENDORSEMENT

GA340 10/01 EXCLUSION - CONTRACTORS - PROFESSIONAL LIABILITY

GA369 11/062 EXCLUSION - EXTERIOR INSULATION AND FINISH syveTems ("EIFS") AND
DIRECT-APPLIED EXTERIOR FINISH SYSTEMS ("DEFS") - BROAD FORM

GA3B2 03/02 FUNGI OR BACTERIA EXCLUSION

GA472 10/01 AUTOMATIC ADDITIONAL INSURED - WHEN REQUIRED IN CONTRACT OR
AGREEMENT WITH YOU

GAD532 07 08 RFP C01 17 46 Page 2-of 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 25 of 77 PagelD #: 28

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this Coverage Part restrict
this insurance. Read the entire Coverage Part
carefully to determine rights, duties and what is
and is not covered,

Throughout this Coverage Part the words "you"
and “your" refer to the Named jnsured shown in
the Declarations, and any other person or organi-
zation qualifying as a Named Insured under this
Coverage Part. The words "we", “us" and "our"
refer to the Company providing this insurance.

The word "insured" means any person or organi-
Zation qualifying as such under SECTION II - WHO
IS AN INSURED.

Other words and phrases that appear in quotation
marks have special meaning. Refer to SECTION
V - DEFINITIONS.

SECTION I - COVERAGES

COVERAGE A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that-the insured
becomes legally obligated to pay as
damages because of “bodily injury" or
“property damage” to which this insur-
ance applies. We will have the right and
duty to defend the insured against any
"suit" seeking those damages. However,
we will have no duty to defend the in-
sured against any "suit" seeking dam-
ages for "bodily injury” or “property dam-
age" to which this insurance does not
apply. We may, at our discretion, investi-
gate any “occurrence” and settle any
claim or "suit" that may result. But:

(1) The amount we will pay for damages
is limited as described in SECTION
ill - LIMITS OF INSURANCE; and

(2) Our right and duty to defend ends
when we have used up the applica-
ble limit of insurance in the payment
of judgments or settiements under
SECTION | - COVERAGES, COv-
ERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY;
SECTION | - COVERAGES, GOv-
ERAGE B. PERSONAL AND AD-
VERTISING INJURY LIABILITY; or
medical expenses under SECTION |
- COVERAGES, COVERAGE C.
MEDICAL PAYMENTS.

No other obligation or liability to pay sums
or perform acts or services is covered
unless expressly provided for under

SUPPLEMENTARY PAYMENTS - COV-
ERAGES A AND 8.

This insurance applies to "bodily ‘njury"
and "property damage" only if:

(1) The “bodily injury* or "property dam-
age" is caused by an "occurrence"
that takes place in the "coverage ter-
ritory";

(2) The "bodily injury” or "property dam-
age” occurs during the policy period;
and

(3) Prior to the "coverage term" in which
“bodily injury" or "property damage”
eccurs, you did not know, per Para-
graph 1.d. below, that the "bodily in-
jury" or "property damage" had oc-
curred or had begun to accur, in
whole or in part.

“Bodily injury” or "property damage"
which:

{1) Occurs during the "coverage term:
and

(2) Was not, prior to the "coverage
term", known by you, per Paragraph
1.d. below, to have occurred:

includes any continuation, change or re-
sumption of that "bodily injury" o- “prop-
erty damage" after the end of the "cover-
age term" in which it first became known
by you,

You will be deemed to know that "bodily
injury" or “property damage" has oc-
curred at the earliest time when ‘any
“authorized representative":

{1) Reports all, or any part, of the "bodily
injury" or "property damage" to Js or
any other insurer;

(2) Receives a written or verbal dernand
or claim for damages because of the
"bodily injury" or "property damage";

(3) First observes, or reasonably should
have first observed, the "bodily in-
jury” or "property damage";

(4) Becomes aware, or reasonably
should have become aware, by any
means other than as described i> (3)
above, that "bodily injury” or "prop-
erly damage" had occurred or had
begun to occur; or

(5) Becomes aware, or reasonably
should have become aware, of a

Includes copyrighted material of insurance
GA 101 1204 Services Office, Inc., with its permission. Page 1 of 22
condition from which “bodily injury"
or “property damage" is substantially
certain to oceur.

Damages because of "bodily injury" in-
clude darnages claimed by. any person or
organization for care, loss of services or
death resulting at any time from the "bod-

ily injury".

vided the insured has assumed the
obiigation to defend such claim in the
‘insured contract". Such defense
payments will not reduce the limits of
insurance.

Liquor Liability

"Bodily injury” or “property damage" for
which any insured may be held liable by
reason of:

(1) Gausing or contributing to the intoxi-
cation of any person;

(2) The furnishing of alcoholic bever-
ages to a person under the legal
drinking age. or under the influence

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 26 of 77 PagelD #: 29

(3) Any statute, ordinance or regulation
relating to the sale, gift, distribution
or use of alcoholic beverages.

This exclusion applies only if you are in
the business of manufacturing, distribut-
ing, selling, serving or furnishing alcoholic
beverages.

d. Workers' Compensation and Similar
2. Exclusions Laws
This insurance does not apply to: Any obligation of the insured under a
. workers' compensation, disability benefits
a. Expected or Intended Injury . or unemployment compensation law or
"Bodily injury" or “property damage" any similar taw.
which may reasonably be expected to re- ! iabili
sult from the intentional or criminal acts of @. Employer's Liability
the insured or which is in fact expected or “Bodily injury" to:
intended by the insured, even if the injury \ ‘ ;
or damage is of a different degree or type (1) An "employee" of the insured sus-
than actually expected or intended. This tained in the "workplace";
exclusion does not apply to “bodily injury" (2) An “employee" of the insured arising
resulting from the use of reasonable force out of the performance of duties re-
to protect persons or property. lated to the conduct of the insured's
b. Contractual Liability business; or
"Bodily injury” or "property damage" for’ (3) The spouse, child, parent, brother or
which the insured is obligated to pay sister of that "employee" as a conse-
damages by reason of the assumption of quence of Paragraphs (1) or (2)
liability in @ contract or agreement. This above.
Sree does not apply to liability for This exclusion applies:
(4) That the insured would have in the ") aa ert employes oin ‘any other ox
absence of the contract or agree- pacity; and :
ment; or a
{2) Assumed in a contract or agreement (2) eeny ee coon gan one
that is an “insured contract’, pro- must pay damages because of the
vided the "bodily injury" or "property injury
damage" occurs subsequent to the “
execution of the contract or agree- This exclusion does not apply to liability
ment. When.a claim for such "bodily assumed by the insured under an ‘in-
injury" or "property damage" is sured contract".
made, we will defend that claim pro-
f. Pollutant

(1) "Bodily injury” or "property damage"
arising out of the actual, alleged or
threatened discharge, dispersal,
Seepage, migration, release, escape
or emission of "pollutants":

{a) At or from any premises, site or
location which is or was at any
time owned or occupied by, or
ranted or loaned to, any insured.

- However, Paragraph (a} does
not apply to:

1) “Bodily injury" to any person
injured while on any prem-
ises, site or location owned

of alcohol; or or occupied by, or rented or
loaned to, you provided:
Includes copyrighted material of insurance
GA 101 12 04 Services Office, Inc., with its permission. Page 2 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 27 of 77 PagelD #: 30

GA 101 12 04

a) The injury is caused by
the inadequate ventila-
tion of vapors;

b}) The person injured is
first exposed to such
vapors during the pol-
icy period; and

c) Within 30 days of such
first exposure, the per-
son injured is clinically
diagnosed or treated

‘ by a physician for the
medical condition
caused by the expo-
sure to such vapors.
However, Paragraph ¢)
does not apply if the
“bodily injury" is caused
by vapors produced by
or originating from
equipment that is used
to heat, cool or dehu-
midify the building, or
equipment that is used
to heat water for per-
sonal use, Ey the
building's occupants or
their quests.

This exception 1) shall ap-
rly only to Named Insureds;
we shall have no duty to
defend or pay damages for
any person or organization
that is not a Named In-
sured. However, this para-
graph does not apply if the
“bodily injury" is caused by
vapors produced sy or
originating from -equipment
irat is used to heat, coof or
dehumidify the building, or
equipment that is used to
heat water for personal use,
by the building's occupants
or their guests.

For the purpose of the ex-
ception granted in Para-
graph 1) only, vapors
means any gaseous or air-
borne irritant or airborne
ecntaminant, including
smoke, fumes, vapor or
soot, but excluding asbes-
tos, which is discharged,
dispersed, emitted, re-
leased or escapes from
materials, machinery or
equipment used in the
service or maintenance of
the premises. Vapors does
noi mean any gaseous or

Includes copyrighted material of Insurance

{b)-

{c)

(d)

Services Office, Inc., with its permission.

airborne irritants or con-
taminants used in a manu-
facturing process or which
is the product or by-product
of any manufacturing proc-
ess;

2) "Bodily injury" or "property
damage" for which you may
be held fiable, if you are a
contractor, and the owner
or lessee of such premises,
site or location has been
added to this Coverage Part
as an additional insured
with respect to your ongo-
ing operations or “your
work" performed for that
additional insured at that
premises, site or location
and such premises, site or
location is not and never
was owned or occupied by,
or rented or loanec to, any
insured, other than that ad-
ditional insured: or

3) "Bodily injury" or “properiy
damage" arising out of heat,
smoke or fumes from a
“nostile fire":

At or from any premises, site or
location which is or was et any
time used by or for any insured
or others for the handling, stor-
age, disposal, processing or
treatment of waste;

Which are or were at any time
transported, handled, stored,
treated, disposed of, o proc-
essed as waste by or for:

1) Any insured; or

2) Any person or organization
for whom you may bs le-
gally responsible;

At or from any premises, site or
location on which any insured or
any contractors or subcontrac-
tors working directly or indirectly
on any insured's behalf are
performing operations if the
“pollutants” are brought on or to
the premises, site or location in
connection with such operazions
by such insured, contractor or
subcontractor. However, Para-
graph (d) does not apply ta:

1) "Bodily injury’ or “property
damage" arising out of the
discharge, dispersal, seep-
age, migration, release, es-

Page 3 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 28 of 77 PagelD #: 31

(e)

GA 101 12 04

cape or emission of fuels,
lubricants or other operating
fluids, or exhaust gases,
which are needed to per-
form, or are the result of,
the normal electrical, hy-
craulic or mechanical func-
tions necessary for the op-
eration of "mobile equip-
ment" or its parts, if such
fuels, lubricants or other
operating fluids, or exhaust
gases, escape, seep or mi-
grate, or are discharged,
dispersed, released or
emitted from a vehicle part
designed to hold, store’ or
receive them. This excep-
tion does not apply if the fu-
els, ‘lubricants or other op-
erating fiuids, or exhaust
gases, escape, seep or mi-
grate, of are discharged,
dispersed, released or
emitted with the intent to
cause "bodily injury" or
"property damage" or with
the knowledge that "bodily
injury" or “property damage"
is substantially certain to
occur, or if such fuels, Jubri-
cants or other operating
fluids, or exhaust gases,
are brought on or to the
premises, site or location
with such intent to escape,
seep or migrate, or be dis-
charged, dispersed, re-
leased or emitted as part of
the operations being per-
formed by such insured,
contractor or subcontractor;

2) "Bodily injury" or "property
damage" sustained within a
building and caused by the
release of gases, fumes or
vapors from materials
brought into that building in
connection with operations
being performed by you or
on your behalf by a con-
tractor or subcontractor; or

2

“Bodily injury” ar “property
damage” arising out of heat,
smoke or fumes from a
“nostile fire’; or

At or from any premises, site or
location on which any insured or
any contractors or subcontrac-
tors working directly or indirectly
on any insured's behalf are
performing operations if the op-

erations are to test for, monitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any
way respond to, or assess the
effects of, “pollutants”.

{2) Any loss, cost or expense arising out
of any:

(a) Request, demand, order or
statutory or regulatory require-
ment that any insured or others
test for, monitor, clean up, re-
move, contain, treat, detoxify or
neutralize, or in any way re-
spond to, or assess the effects
of, "pollutants": or

(b) Claim or suit by or on behalf of a
governmental authority for dam-
ages because of testing for,
monitering, cleaning up, remov-
ing, containing, treating, detoxi-
fying or neutralizing, or in any
way responding to, or assessing
the effects of, "pollutants".

However, Paragraphs (2)(a) and (b}
do not apply to liability for damages
because of “property damage" that
the insured would have in the ab-
sence of such request, demand, or-
der or statutory or regulatory re-
quirement, or such claim or "suit" by
or on behalf of a governmenial
authority.

Aircraft, Auto or Watercraft

"Bodily injury" or "property damage" aris-
ing out of the ownership, mainienance,
use or entrustment to others of any air
craft, "auto" or watercraft owned or oper-
ated by or rented or loaned te any in-
sured. Use includes. operation and
“loading or unloading".

This exclusion applies even if the claims
against any insured allege negligence or
other wrongdoing in the supervision, hir-
ing, employment, training or monitoring of
others by that insured, if the "occurrence"
which caused the “bodily injury" or "prop-
erty damage" involved the ownership,
maintenance, use or entrustment to oth-
ers of any aircraft, “auto” or watercraft
that is owned or operated by or rented or
loaned to any insured.

This exclusion does not apply to:

(1) A watercraft while ashore on prem-
ises YOU own or rent

(2) A watercraft you do not own that is:
(a) Less than 51 feet long; and

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 4 of 22
GA 101 1204

(b) Not being used to carry persons
or property for a charge;

(3) Parking an “auto” on, or ‘on the ways
next to, premises you own or rent,
provided the “auto” is not owned by
or rented or loaned to you or the in-
Sured;

(4) Liability assumed under any “insured
contract” for the ownership, mainte-
nance or use of aircraft or watercratt;
or

(5) "Bodily injury" or "property damage"
arising out of:

(a) The operation of machinery or
equipment that is on, attached
to, or part of, a land vehicle that
would qualify under the defini-
tion of "mobile equipment" if it
were not subject to a compul-
sory or financial responsibility
law or other motor vehicle insur-
ance law in the state where it is
licensed or principally garaged;
or

{b) The operation of any of the ma-
chinery or equipment listed in
Paragraph f.(2) or £.(3) of the
definition of “mobile equipment’.

h. Mobile Equipment

“Bodily injury" or “property damage" aris-
ing out of:

(1) The transportation of "mobite equip-
ment" by an “auto" owned or oper-
ated by or rented or ioaned to any
insured; or

.{2) The use of "mobile equipment" in, or
while in practice for, or while being
prepared for, any prearranged rac-
ing, speed, demolition, or stunting
activity.

War

“Bodily injury" or "property damage",
however caused, arising, directly or indi-
rectly, out of:

(1) War, including undeclared or civil

\areare
Wor,

(2) Warlike action by a military force, in-
cluding action in hindering or de-
fending against an actual or ex-
pected attack, by any government,
sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 29 of 77 PagelD #: 32

governmental authority in hindering
or defending against any of these.

Damage to Property
"Property damage" to:

(1) Property you own, rent or occupy,
including any costs or expenses in-
curred by you, or any other person,
organization or entity, for repair, re-
placement, enhancement, restora-
tion or maintenance of such property
for any reason, including prevention
of injury to a person or damage to
another's property;

(2) Premises you sell, give away or
abandon, if the “property damage"
arises out of any part of those prem-
ises;

(3) Property loaned to you;

(4) Personal property in the care, cus-
tody or control of an insured:

(5) That particular part of real oreperty
on which you or any contracters or
subcontractors working directly or
indirectly on your behalf are per-
forming operations, if the “property
damage" arises out of those opera-
tions; or

{6) That particular part of any property
that must be restored, repaired or
replaced because "your work" was
incorrectly performed on it.

Paragraphs (1), (3) and (4) of this exciu-
sion do not apply to “property damage"
(other than damage by fire or explosion)
to premises, including the contents of
such premises, rented to you for a period
of 7 or fewer consecutive days, for which
the amount we will pay is limitec tc the
Damage To Premises Rented To You
Limit as described in SECTION Ill - LIM-
ITS OF INSURANCE.

Paragraph (2} of this exclusion does not
apply if the premises are "your work" and
were never occupied, rented or held for
rental by you.

Paragraphs (3), (4), (5) and (6) of this ex-
clusion do not apply to liability assumed
under a sidetrack agreement.

Paragraph (6) of this exclusion does not
apply to "property damage" included in
the “products-completed operations haz-
ard".

Damage to Your Product

"Property damage” to "your product"
arising out of it or any part of it.

Includes copyrighted material of Insurance
Services Office, Inc., with its permission. Page 5 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 30 of 77 PagelD #: 33

n.

GA 101 12 04

Damage to Your Work

“Property damage" to "your work" arising
out of it or any part of it and included in
the "products-completed operations haz-
ard",

This exclusion does not apply if the dam-
aged work or the work out of which the
damage arises was performed on your
behalf by a subconiractor.

Damage to impaired Property or Prop-
erty Not Physically Injured

"Property damage" to “impaired property”
or property that has not been physically
injured, arising out of:

(1) A defect, deficiency, inadequacy or
dangerous condition in "your prod-
uct" or "your work": or

(2) A delay or failure by you or anyone
acting on your behalf to perform a
contract or agreement in accordance
with its terms,

This exclusion does not apply te the loss
of use of other property arising out of
sudden and accidental physical injury to
“your product" or "your work" after it has
besn put to its intended use.

Recall of Products, Work or Impaired
Property

Any liability or damages claimed for any
loss, cost or expense incurred by you or
others for the loss of use, withdrawal, rée-
call, inspection, repair, replacement, ad-
justment, removal or disposal of:

(1) "Your product";
(2) "Your work's or
(3) "Impaired property";

if such product, work or property is with-
drawn or recalled from the market or from
use by any person or organization be-
cause of a known or suspected defect,
deficiency, inadequacy or dangerous
condition in it.

-Personal and Advertising Injury

uN i evi i} 10 bon:
Bodily injury" arising out o

advertising injury".

$ Meen pac there om ae aE ce ot
} personal and

Asbestos

“Bodily injury" or "property damage” aris-
ing out of, attributable to, or any way re-
lated to asbestos in any form or trans-
mitted in any manner.

q. Employment-Related Practices

"Bodily injury" to:
(1) A person arising out of any:
(a) Refusal io employ that person;

(b) Termination of that person's
employment; or

(c} Other employment-related prac-
tices, policies, acts or omissions
including but not limited to coer-
cion, criticism, demotion,
evaluation, failure to promote,
reassignment, discipline, defa-
mation, harassment, hurniliatior:
or discrimination directed at that
person; or

{2} The spouse, child, parent, brother or
sister of that person as a conse
quence of “bodily injury" to that per-
son at whom any of the employment-
related practices described in.Para-
graphs (a}, (b) or (¢) above is ci-
rected,

This exclusion applies:

(1) Whether the insured may be liable
as an employer or in any other ca-
pacity; and

{2) To any obligation to share damages
with or repay someone else who
must pay damages because of the
injury.

Additional Insured Prior Knowledge

An additional insured added by attach-
ment of an endorsement to this Coverage
Part that is seeking coverage for a claim
or "suit", if that additional insured knew,
per the following paragraph, that "bodily
injury" or “property damage” had oc-
curred or had begun to occur, in whole or
in part, prior to the "coverage term" in
which such “bodily injury” or "property
damage” occurs or begins to occur.

An additional insured added by attach-
ment of an endorsement to this Coverage
Part will be deemed to have known that
"bodily injury" or "property damage" has
occurred or has begun to occur at the
earliest time when that additional insured,
or any one of its owners, members, part-
hers, Managers, executive officers, “em-
ployees" assigned to manage that addi-
tional insured’s insurance program, or
“employees” assigned to give or receive
notice of an “occurrence”, “personal and
advertising injury" offense, claim or "suit":

Includes copyrighted material of Insurance

Services Office, inc., with its permission,

Page 6 of 22
nl

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 31 of 77 PagelD #: 34

(1} Reports all, or any part, of the "bodily
injury” or “property damage" to us or
any other insurer;

(2) Receives a written or verbal demand
or claim for damages because of the
"bodily injury" or “property damage";

(3) First observes, or reasonably should
have first observed, the "bodily in-
jury" or "property damage":

(4) Becomes aware, or reasonably
should have become aware, by any
means other than as described in (3)
above, that “bodily injury" or “prop-
erty damage" had occurred or had
begun to occur; or

{5) Becomes aware, or reasonably
should have become aware, of a
condition from which “bodily injury"
or "property damage” is substantially
certain to occur,

s. Electronic Data

Damages arising out of the loss of, loss
of use of, damage to, corruption of, in-
ability to access, or inability to manipulate
“electronic data".

t. Distribution of Material in Violation of
Statutes

“Bodily injury" or “property damage" aris-
ing directly or indirectly out of any action
or omission that violates or is alleged to
violate:

a. The Telephone Consumer Protection
Act (TCPA), including any amend-
* ment of or addition to such law; or

b. The CAN-SPAM Act of 2003, includ-
ing any amendment of or addition to
such law; or

c. Any statute, ordinance or regulation,
other than the TCPA ar CAN-SPAM
Act of 2003, that prohibits or limits the
sending, transmitting, communicating
or distribution of material or informa-
tion.

Exclusions c. through q. do not apply to
"property damage" by fire or explosion to
premises while rented to you or temporarily
occupied by you with permission of the owner,
for which the amount we will pay is limited to
the Damage to Premises Rented To You Limit
as described in SECTION Ill - LIMITS OF IN-

SURANCE.

COVERAGE B. PERSONAL AND ADVERTISING
INJURY LIABILITY

1. Insuring Agreement

We will pay those sums that the insured
becomes legally obligated to pay as
damages hecause of “personal and ad-
vertising injury" to which this insurance
applies. We will have the right and duty
to defend the insured against any "suit"
seeking those damages. However, we
will have no duty to defend the insured
against any “suit” seeking damages for
“personal and advertising injury” to which
this insurance does not apply. We may,
at our discretion, investigate any offense
and settle any claim or "suit" that may re-
sult. But:

(1) The amount we will pay for damages
is limited as described in SECTION
Hl - LIMITS OF INSURANCE; and

(2) Our right and duty to defend ends
when we have used up the applica-
ble limit of insurance in the payment
of judgments or settlements under
SECTION | - COVERAGES, COv-
ERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY:
SECTION | - COVERAGES, COv-
ERAGE B. PERSONAL AND AD-
VERTISING INJURY LIABILITY; or
medical expenses under SECTION |
- COVERAGES, COVERAGE C.
MEDICAL PAYMENTS.

No other obligation or liability to pay sums
or perform acts or services is covered
unless. expressly provided for under
SUPPLEMENTARY PAYMENTS - COv-
ERAGES A AND B.

This insurance applies to "personal and
advertising injury" only if:

(1) The "personal and advertising injury"
is caused by an offense arising out
of your business; and

(2) The "personal and advertising injury"
offense was committed in the "coy-
erage territory" during the policy pe-
riod; and

(3) Prior to the “coverage term" in which
the “personal and advertising injury"
offense is committed, you did not
know, per Paragraph 1.d. belcw, that

the offense had been committed or

had begun to be committed, ir whole
or in part.

“Personal and advertising injury” caused
by an offense which:

(1) Was committed during the “coverage
term"; and

Includes copyrighted material of Insurance
GA 101 12 04 Services Office, Inc., with its permission. Page 7 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 32 of 77 PagelD #: 35

(2) Was not, prior to the “coverage
term", known by you, per Paragraph
1.4. below, to have been committed;

includes any continuation, change or re-
sumption of that offense after the end of
the “coverage term" in which it first be-
came known by you.

You will be deemed to know that a "per-
sonal and advertising injury" offense has
been committed at the earliest time when
any “authorized representative":

(1) Reports all, or any part, of the "per-
sonal and advertising injury" to us or
any other insurer;

(2) Receives a written or verbal demand
or claim for damages because of the
“personal and advertising injury’;

(3) First observes, or reasonably should
have first ebserved, the offense that
caused the "personal and advertis-
ing injury*;

(4) Becomes aware, or reasonably
should have become aware, by any
means, other than as described in
(3) above, that the offense had been
committed or had begun to be com
mitted; or

(5) Becomes aware, or reasonably
should have become aware, of a
condition from which “personal and
advertising injury" is substantially
certain to occur.

2. Exclusions

This insurance does not apply to:

(1) The inception of this Coverage Part;
or

{2) The "coverage term" in which insur-
ance coverage is sought. .

Criminal Acts .

“Personal and advertising injury" arising
out of a criminal act committed by or at
the direction of the insured.

Contractual Liability

"Personal and advertising injury" for
which the insured is obligated to pay
damages by reason of the assumption of
liability in a contract or agreement. This
exclusion does not apply to liability for
camages:

(1) That the insured would have in the
absence of the contract or agree-
ment; or

(2) Assumed in a contract or agreement
that is an “insured contract", pro-
vided the "personal and advertising
injury" is caused by or arisés out of
an offense committed subsequent to
the execution of the contract or
agreement. When a claim for such
“personal and advertising injury" is
made, we will defend that claim, pro-
vided the insured has assumed the
obligation io aefend such claim in the
‘insured contract". Such defense
payments will not reduce the limits of
insurance.

Breach of Contract

“Personal and advertising injury" arising
out of a breach of contract, except an im-

a. Knowing Violation of Rights of Another plied contract to use another's advertising
“Personal and advertising injury" caused idea in your "advertisement’.
by or at the direction of the insured with Quality or Performance of Goods -
the knowledge that the act would violate Failure to Conform to Statements
the rights of another and would inflict
"personal and advertising injury’. "Personal and advertising injury" arising
. . . out of the failure of goods, products or
b. Pirin Published With Knowledge of services to conform with any statement of
alsity quality or performance made in your "ad-
“Personal and advertising injury" arising vertisement”,
out of oral or written publication of mate- inti ;
rial, if done by or at the direction of the in- Wrong Description of Prices
sured with knowledge of its falsity. "Personal and advertising injury” arising
. . out of the wrong description of the price
c. Material Published Prior to Coverage of goods, products or services stated in
erm your “advertisement”.
"Personal and advertising injury" arising ‘ :
out of oral or written publication of mate- Teingement hedeseant Patent,
rial whose first publication took place be-
fore the later of the following: "Personal and advertising injury” arising
out of the infringement of copyright, pat-
Includes copyrighted material of Insurance
GA 101 1204 Page 8 of 22

Services Office, tnc., with its permission.
uw

GA 101 12 04

ent, trademark, trade secret or other in-
fellectual property rights.

However, this exciusion does not apply to
infringement, in your “advertisement", of
copyright, trade dress or slogan.

insureds in Media and Internet Type
Businesses

"Personal and advertising injury" com-
mitted by an insured whose business is:

(1) Advertising, broadcasting, publishing
or telecasting;

(2) Designing or determining content of
web-sites for others; or

{3) An Internet search, access, content
or service provider.

However, this exclusion does not apply to
Paragraphs 17. a., b. and c, of "personal
and advertising injury" under SECTION V
- DEFINITIONS.

For the purposes of this exclusion, the
placing of frames, borders or links, or ad-
vertising, for you or others anywhere on
the Internet is not, by itself, considered
the business of advertising, broadcasting,
publishing or telecasting.

Electronic Chatrooms or Bulletin
Boards

“Persona! and advertising injury" arising
out of an electronic chatroom or bulletin
board any insured hosts, owns, or over
which any insured exercises control.

Unauthorized Use of Another's Name
or Product

“Personal and advertising injury" arising
out of the unauthorized use of another's
name or product in your ¢-mail address,
domain name or metatag, or ary other
similar tactics to mislead another's poten-
tial customers.

- Employment Related Practices

“Personal and advertising injury" to:
(1) Aperson arising out of any:
{a) Refusal to employ that person;

(b} Termination of that person's
employment: or

(c) Other employment-+related prac-
tices, policies, acts or omissions
including but not limited to coer-
cion, criticism, demotion,
evaluation, failure to promote,
reassignment, discipline, defa-
mation, harassment, humiliation

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 33 of 77 PagelD #: 36

or discrimination directed at that
person; or

(2} The spouse, child, parent, beother or
sister of that person as a conse-
quence of "personal and advertising
injury" to that person at whom any of
the employmentrelated practices
described in Paragraphs (a), (b) or
{c) above is directed.

This: exclusion applies:

(1) Whether the insured may be liable
as an employer or in any other ca-
pacity; and

(2) To any obligation to share darmages
with or repay someone else who
must pay damages because cf the
injury.

Pollutant

"Personal and advertising injury" arising
out of the actual, alleged or threataned
discharge, dispersal, seepage, migration,
release, escape or emission of "pollut-
ants” at any time.

Pollutant-Related

Any loss, cost or expense arising out of
any:

(1) Request, demand, order or statutory
or regulatory requirement thal any
insured or others test for, mecnitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any way
respond to, or assess the effscts of,
"pollutants"; or

(2} Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing,
or in any way responding to, or as-
sessing the effects of, “pollutants ',

Asbestos

"Personal and advertising injury" arising
out of, attributable to, or any way selated
to asbestes in any form or transmitted in
any manner.

Additional insured Prior Knowledge

An additional insured added by attach-
ment of an endorsement to this Coverage
Part that is seeking coverage for a claim
or "suit", if that additional insured knew,
per the following paragraph, that a "per-
sonal and advertising injury" offense had
been committed or had begun to be
committed, in whole or in part, prior te the
“coverage term" in which such offense

Includes copyrighted material of insurance

Services Office, Inc., with its permission. Page 9 of 22
was committed or began to be commit.
ted.

An additional insured added by attach-
ment of an endorsement to this Coverage
Part will be deemed to have known that a

"personal and advertising injury” offense.
has been committed or has begun to be

committed at the earliest time when that
additional insured, or any one of its own-
ers, members, partners, managers, ex-
ecutive officers, "employees" assigned to
manage. that additional insured's insur-
ance program, or "employees" assigned
to give or receive notice of an "occur-
rence", "personal and advertising injury”
offense, claim or "suit":

(1) Reports all, or any part, of the "per-
sonal and advertising injury” to us or
any other insurer;

{2) Receives a writien'or verbal demand
or clair for damages because of the
“personal and advertising injury":

(3) First observes, or reasonably should
have first observed, the offense that
caused the "personal and advertis-
ing injury’:

{4) Becomes aware, or reasonably
should have become aware, by any
means other than as described in (3)
above, that the "personal and adver-
tising injury" offense had been com-
mitted or had begun to be commit-
ted; or

(5) Becomes aware, or reasonably
should have become aware, of a
condition from which "personal and
advertising injury" is substantially
certain to occur.

War

“Personal and advertising injury’, how-
ever caused, arising, directly or indirectly,
out of:

(1} War, including undeclared or civil
war;

(2) Warlike action by a military force, in-
cluding action in hindering or de-
fending against an actual or ex-
pected attack, by any government,
sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by
governmental authority in hindering
or defending against any of these.

Distribution of Material in Violation of
Siatuies

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 34 of 77 PagelD #: 37

“Personal and advertising injury" arising
directly or indirectly out of any action or
omission that violates or is alleged to
violate:

a. The Telephone Gonsumer Protection
Act (TCPA), including any amend-
ment of or addition to such law; or

b. The CAN-SPAM Act of 2008, includ-
ing any amendment of or addition to
such law; or

c. Any statute, ordinance or regulation.
other than the TCPA or CAN-SPAM
Act of 2003, that prohibits or limits the
sending, transmitting, communicating
or distribution of material or informa-
tion.

COVERAGE C. MEDICAL PAYMENTS
1. Insuring Agreement

a,

We will pay medical expenses as de-
scribed below for "bodily injury" caused)
by an accident:

(1) On premises you own or rent:

(2) On ways next to premises you own
or rent; or

(3) Because of your operations;
provided that:

(1) The accident takes place in the
“coverage territory" and during the
policy period;

(2) The expenses are incurred and re-
ported io us within three years of the
date of the accident; and

(3) The injured person submits to ex-
amination, at our expense, by physi-
cians of our choice as often as we
reasonably require.

We will make these payments regardless
of fault. These payments will not exceed
the applicable limit of insurance. We will
pay reasonable expenses for:

(1) First aid administered at the time of
an accident;

{2} Necessary medical, surgical, x-ray
and dental services, including pros-
thetic devices: and

(3) Necessary ambulance, hospital,
professional nursing and funeral
services.

2. Exclusions

We will not pay expenses for “bodily injury”:

GA 101 12 04

Includes copyrighted material of Insurance
Services Office, Inc., with its permission.

Page 10 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 35 of 77 PagelD #: 38

a. Any insured

To any insured, except "volunteer work-
ers".

b. Hired Person

To a person hired to do work for or on
behaif of any insured or a tenant of any
insured,

c. Injury on Normally Occupied Premises

To a person injured on that part of prem-
ise you own or rent that the person nor-
mally occupies.

d. Workers' Compensation and Similar
Laws

To a person, whether or not an "em-
ployee” of any insured, if benefits for the
"bodily injury" are payable or must be
provided under a workers' compensation
or disability benefits law or a similar law.

e. Athletic Activities

To any person injured while officiating,
coaching, practicing for, instructing or
Participating in any physical exercises or
games, sports, or athletic contests or ex-
hibitions of an athletic or sports nature,

f. Products-Completed Operations Haz-
ard

Included within the “products-compieted
operations hazard".

g. Coverage A Exclusions

Excluded under COVERAGE A, BODILY
INJURY AND PROPERTY DAMAGE LI-
ABILITY.

SUPPLEMENTARY PAYMENTS - COVERAGES
AANDB

We will pay, with respect to any claim we investi-
gate or settle, or any "suit" against an insured we
defend:

1.
2.

GA 101 12 04

All expenses we incur.

Up to $250 for cost of bail bonds required be-
cause of accidents or traffic law violations
arising out of the use of any vehicle to which
the Bodily injury Liability Coverage applies.
We do not have to furnish these bonds:

The cost of bonds to release attachments, but
only for bond amounts within the applicable
limit of insurance. We do not have to furnish
these bonds.

All reasonable expenses incurred by the in-
sured at our request to assist us in the inves-
tigation or defense of the claim or "suit", in-

cluding actual loss of earnings up to $250 a
day because of time off from work.

All costs taxed against the insured in the
"suit". ,

Prejudgment interest awarded agzinst the
insured on that part of the judgment we be-
come obligated to pay and which falls within
the applicable limit of insurance. if we make
an offer to pay the applicable limit of insur-
ance, we will not pay any prejudgment interest
based on that period of time after the offer,

All interest on the full amount of any judgment
that accrues after entry of the judgment and
before we have paid, offered to pay, or de-
posited in court the part of the judgment that
is within the applicable limit of insurance.

These payments will not reduce the limits of insur-
ance.

SECTION II - WHO IS AN INSURED

1.

If you are designated in the Declarations.as: .

a. An individual, you and your spouse are
insureds, but only with respect to the
conduct of a business of which you are
the sole owner.

b. Aparinership or joint venture, you are an
insured. Your members, your partners,
and their spouses are also insureds, but
only with respect to the conduct of your
business.

¢. A limited liability company, you are an in-
sured. Your members are also insureds,
but only with respect to the conduct of
your business. Your managers are in-
sureds, but only with respect to ther du-
ties as your managers.

d. An organization other than a partnership,
joint venture or limited liability company,
you are an insured. Your "executive offi-
cers" and directors are insureds, but only
with respect to their duties as your offi-
cers or directors. Your stockholders are
also insureds, but only with respect to
their liability as stockholders.

e, A trust, you are an insured. Your trustees
are also insureds, but only with respect to
their duties as trustees.

Each of the following is also an insured:

a. Your "volunteer workers" only while per-
forming duties related to-the conduct of
your business, or your “employees”,
other than either your “executive officers"
(if you are an organization other than a
partnership, joint venture or limited liadility
company) or your managers (if you are a
limited liability company), but only for acts
within the scope of their employment by

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 11 of 22
bAR &.

wt

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 36 of 77 PagelD #: 39

you or while performing duties related to
ihe conduct of your business. However,
none of these “employees” or "volunteer
workers" are insureds for:

(1) "Bodily injury" or “personal and ad-
vertising injury":

(a) To you, to your partners or
members (if you are a partner-
ship or joint venture), fo your
members {if you are a limited li-
ability company), to a co-
*employee" while in the course
of his or her employment or
performing duties related to the
conduct of your business, or to
your other “volunteer workers"
while performing duties related
to the conduct of your business;

(b) To the spouse, child, parent,
brother or sister of that co-
“employee" — or “volunteer
worker" asa consequence of
Paragraph (1}{a) above;

(c) For which there is any obligation
to share damages with or repay
someone else who must pay
damages because of the injury
described in Paragraphs (1)(a)
or (b} above; or

(d) Arising out of his or her provid-
ing or failing to provide profes-
sional health care services.

(2) "Property damage" to property:
(a) Owned, occupied or used by; or

(db) Renied to, in the care, custody
or control of, or over which
physical control is being exer-
cised for any purpose by,

you, any of your "employees", "vol
unteer workers", any partner or
member (if you are a partnership or
joint venture), or any member (if you
are a limited liability company),

b. Any person (other than your "employee"

°

GA 101 12 04

or "volunteer worker"), or any organiza-
tion while acting as your real estate man-
ager.

Any person or organiza

temporary custody of your property if you
die, but only:
{1) With respect to liability arising out of

the maintenance or use of that prop-
erty; and

(2) Until your legal representative has
been appointed.

Your legal representative if you die, but
only with respect to duties as such. That

’ representative will have all your rights

and duties under this Coverage Part.

Any organization you newly acquire or form,
other than a partnership, joint venture or lim-
ited liability company, and over which you
maintain ownership or majority interest, will
qualify as a Named Insured if there is no other
similar insurance available to that organiza-
tion. However:

c,

Insurance under this provision is afforded
only until the 80th day after you acquire
or form the organization or the end of the
policy period, whichever is earlier;

COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY does
not apply to "bodily injury" or "property
damage" that occurred before you ac-
quired or formed the organization: and

COVERAGE B. PERSONAL AND AD-
VERTISING INJURY LIABILITY does not
apply to "personal and advertising injury"
arising out of an offense committed be-
fore you acquired or formed the organi-
zation.

No person or organization is an insured with re-
spect to the conduct of any current or past part-
nership, joint venture or limited liability company
that is not shown as a Named Insured in the Dec-
larations.

SECTION Ill - LIMITS OF INSURANCE

1.

2.

The Limits of Insurance shown in the Declara-
tions and the rules below fix the most we will
pay regarciess of the number of:

a

b.

c.

insureds;
Claims made or "suits" brought; or

Persons or organizations making claims
or bringing "suits".

The General Aggregate Limit is the most
we will pay for the sum of:

(1) Medical expenses under COVER-
AGE C. MEDICAL PAYMENTS:

(2) Damages under COVERAGE A.
BODILY INJURY AND PROPERTY
DAMAGE LIABILITY, except dam-
ages because of "bodily injury" or
"property damage" included in the
“products-completed operations
hazard"; and

(3) Damages under COVERAGE B.
PERSONAL AND ADVERTISING
INJURY LIABILITY.

This General Aggregate Limit will not ap-
ply if either the Location General Aggre-

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 12 of 22
gate Limit of Insurance, Paragraph 2.b.,
or the Construction Project General Ag-
gregate Limit of Insurance, Paragraph
2.c, applies.

A separate Location General Aggregate
Limit of Insurance, equai to the arnount of
the General Aggregate Limit shown in the
Deciarations, shall apply to each location
owned by, or rented or leased to you and
is the most we will pay for the sum of:

(i) Damages under COVERAGE A.
BODILY INJURY AND PROPERTY
DAMAGE LIABILITY, except dam-
ages because of “bodily injury” or
“property damage" included in the
“products-comipleted operations
hazard” and

(2) Medical expenses under COVER-
AGE C. MEDICAL PAYMENTS,

which can be attributed to operations at
only a single location owned by, or rented
or leased to you.

A separate Construction Project General
Aggregate Limit of Insurance, equal to
the amount of the General Aggregate
Limit shown in the Declarations, shall ap-
ply to each construction project and is the
most we will pay for the sum of:

(1) Damages under COVERAGE A.
BODILY INJURY AND PROPERTY
DAMAGE LIABILITY, except dam-
ages because of "bodily injury’ or
‘property damage" included in the
“products-completed operations
hazard"; and

(2) Medical expenses under COVER-
AGE C. MEDICAL PAYMENTS;

which can be attributed only to ongoing
operations and only at a single construc-
tion project.

Only for the purpose of determining which
General Aggregate Limit of Insurance,
2.a,, 2.b., OF 2.c., applies:

{1} Location means premises involving
the same or connecting lots, or
premises, whose connection is inter-
rupted only by a street, roadway,
waterway or right-of-way of a rail-
road.

(2) Construction project means a loca-
tion you do not own, rent or lease
where ongoing improvements, al-
terations, installation, cemolition or
maintenance work is performed by
you or on your behalf. All connected
ongoing improvements, alterations,
instaliation, demolition or mainte-
nance work performed by you or on

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 37 of 77 PagelD #: 40

your behaif at the same location for
the same persons or organizations,
no matter how often or under how
many different contracts, will be
deemed to be a single construction
project.

3. The Products-Completed Operations Aggre-

gate Limit is the most we will pay uncer COV-
ERAGE A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY for damages be-
cause of “bodily injury" and "property dam-
age" included in the "products-completed op-
erations hazard",

Subject to 2.a. above, the Personal and Ad-
vertising Injury Limit is the most we will pay
under COVERAGE B. PERSONAL AND AD-
VERTISING INJURY LIABILITY for the sum of
all damages because of all "personal and ad-
vertising injury" sustained by any one person
or organization.

Subject to 2. or 3. above, whichever applies,
the Each Occurrence Limit is the most we will
pay for the sum of:

a. Damages under COVERAGE A. BODILY
INJURY AND PROPERTY DAMAGE LI-
ABILITY; and

b. Medical expenses under COVERAGE C.
MEDICAL PAYMENTS:

because of all "bodily injury" and "property
damage" arising out of any one "occurrence".

Subject to 5. above, the Damage to Premises
Rented to You Limit is the most we will pay
under COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY for dam-
ages because of "property damage" to any
one premises, while rented to you, cr in the
case of damage by fire or explosion, while
rented to you or temporarily occupied by you
with permission of the owner.

Subject to 5. above, the Medical Expense
Limit is the most we will pay under COVER-
AGE C, MEDICAL PAYMENTS for all medical
expenses because of "bodily injury" sustained
by any one person.

The Limits of Insurance of this Coverage Part ap-
ply separately to each "coverage term’.

SECTION IV - COMMERCIAL GENERAL LI-
ABILITY CONDITIONS

1.

Bankruptcy

Bankrupicy or insolvency of the insured or of
the insured's estate will not relieve us of our
obligations under this Coverage Part.

Duties in the Event of Occurrence, Offense,
Claim or Suit

a. You must see to it that we are notified as
soon as practicable of an “occurrence or

Includes copyrighted material of Insurance

GA 101 12 04 Services Office, Inc., with its permission. Page 13 of 22

 
GA 101 12 04

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 38 of 77 PagelD #: 41

a “personal and advertising injury" of-
fense which may result in a claim. To the
extent possible, notice shou!d include:

{1) How, when and where the "occur-
rence" or offense teok place:

(2) The names and addresses of any
injured persons and witnesses: and

(3) The nature and location of any injury
or damage arising out of the “occur-
rence" or offerise.

b. [f a claim is made or "suit" is. brought
against any insured, you must:

_ (1) Immediately record the specifics of
the claim or "suit" and the date re-
ceived; and

(2) Notify us as soon as practicable.

You must see to it that we receive written
notice of the claim or "suit" as soon as
practicable.

c. You and any other involved insured must:

(1) Immediately send us copies of any
demands, notices, summonses or
legal papers received in connection
with the claim or "suit";

{2) Authorize us to obtain records and
other information:

(3) Cooperate with us in the investiga-
tion or settlement of the claim or de-
fense against the "suit": and

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization which may be
liable to the insured because of in-
jury or damage to which this insur-
‘ance may also apply.

d. No insured will, except at that insureds
own cost, voluntarily make a payment,
assume any obligation, or incur any ex-
pense, other than for first aid, without our
consent.

Legal Action Against Us

No person or organization has a right under
this Coverage Part:

a. To join us as a party or otherwise bring
us into a "suit" asking for damages trom
an insured; or

b. To sue us on this Coverage Part unless
all of its terms have been fully complied
with.

A person or organization may sue us to re-
cover on an agreed settlement or on 4 final
judgment against an insured; but we will not
be liable for damages that are not payable

under the terms of this Coverage Pari or that
are in excess of the applicable limit of insur-
ance. An agreed settlement means a settle-
ment and release of liability signed by us, the
insured and the claimant or the claimant's le-
gai representative.

Lideralization

lf, within 60 days prior to the beginning of this
Coverage Part or during the policy period, we
make any changes to any forms or endorse-
ments of this Coverage Part for which there is
currently no separate premium charge, anc
that change provides more coverage than this
Coverage Part, the change will automatically
apply to this Coverage Part as of the jatter of:

a. The date we implemented the change in
your state; or

b.. The date this Coverage Part became ef-
fective; and

will be considered as included until the end of
the current policy period. We will make no
additional premium charge for this additional
coverage during the interim.

Other Insurance

lf other valid and collectible insurance is
available to the insured for a loss we cover
under COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE. LIABILITY or COV-
ERAGE B. PERSONAL AND ADVERTISING
INJURY LIABILITY of ihis Coverage Part, our
obligations are limited as follows:

a, Primary Insurance

This insurance is primary except when b.
below applies. if this insurance is pri-
mary, our obligations are not affected
unless any of the other insurance is also
primary. Then, we will share with all that
other insurance by the method described
in c. below,

b. Excess Insurance
This insurance is excess over:

(1) Any of the other insurance, whether
primary, excess, contingent or on
any other basis:

(a) That is Fire, Extended Cover-
age, Builder's Risk, Installation
Risk or similar insurance for
“your work";

(b) That is Fire or Explosion insur-
ance for premises rented to you
or temporarily occupied by you
with permission of the owner;

(c) That is insurance purchased by
you to cover your liability as a
tenant for "property damage" to

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 14 of 22
premises rented to you or tem-
porarily occupied by you with
permission of the owner: or

(a) If the joss arises out of the
maintenance or use of aircraft,
“autos” or watercraft to the ex-
tent not subject to SECTION I -
COVERAGES, COVERAGE A.
BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY, 2.
Exclusions, g. Aircraft, Auto or
Watercraft.

(2) Any other primary insurance avail-
able to the insured covering liability
for damages arising out of the
premises or operations, or the prod-
ucts and completed operations, for
which the insured has been added
as an addifional insured by. attach-
ment of an endorsement.

(3) Any other insurance:

(a) Whether primary, excess, con-
tingent or on any other basis,
except when such insurance is
written specifically to be excess
over this insurance; and

{b) That is a consolidated (wrap-up)
insurance program which has
been provided by the prime
contractor/project manager or
owner of the consolidate? pro}
ect in which you are involved,

When this: insurance is excess, we will
have no duty under COVERAGE A.
BODILY INJURY AND PROPERTY
DAMAGE LIABILITY or COVERAGE B.
PERSONAL AND ADVERTISING IN-
JURY LIABILITY to defend the insured
against any "suit" if any other insurer has
a duty to defend the insured against that
"suit". If no other insurer defends, we will
undertake to do so, but we will be entitled
to the insured's rights against all those
other insurers.

When this insurance is excess over other
insurance, we will pay only our share of
the amount of the loss, if any, that ex-
ceeds the sum of:

(1) The total amount that all such other

ine as ¥ +h 1 ee
insurance would pay for the loss in

the absence of this insurance: and

(2) The total of all deductible and self-
insured amounts under all that other
insurance.

We will share the remaining loss, if any,
with any other insurance that is not de-
scribed in this Excess Insurance provi-
sion and was not bought specifically to
apply in excess of the Limits of Insurance

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 39 of 77 PagelD #: 42

shown in the Declarations of this Cover-
age Part.

Method of Sharing

If all of the other insurance permits con-
tribution by equal shares, we will follow
this method also. Under this approach
each insurer contributes. equal amounts
until it has paid its applicable limit of in-
surance or none of the loss remains,
whichever comes first.

If any of the other insurance does not
permit contribution by equal sheres, we
will contribute by limits. Under this
method, each insurer's share is based on
the ratio of its applicable limit of insurance
to the total applicable limits of insurance
of all insurers.

6. Premium Audit

We will compute ail premiums for this
Goverage Part in accordance with our
rules and rates,

Premium shown in this Coverage Part as
advance premium is a deposit premium
only. At the close-of each audit period we
will compute the earned premium for that
period and send notice to the first Named
Insured. The due date for audit and ret-
rospective premiums is the date shown
as the due date on the bill. If:

(1) The earned premium is less tian the
deposit premium, we will return the
excess to the first Named Insured; or

(2} The earned premium is greater than
the deposit premium, the difference
will be due and payable to us by the
first Named Insured upon notice fram
us.

The first Named Insured must keep rec-
ords of the information we need for pre-
mium computation, and send us copies at
such tires as we may request.

7. Representations

By accepting this Coverage Part, you agree:

b,

The statements in the Declarations are
accurate and complete;

Those statements are based upon repre-
sentations you made to us; and

We have issued this Coverage Part in re-
liance upon your representations.

8. Separation of Insureds

Except with respect to the Limits of Insurance,
and any rights or duties specifically assigned
in this Coverage Part to the first Named In-
sured, this insurarice applies:

GA 101 12 04

Includes copyrighted material of insurance
Services Office, inc., with its permission.

Page 15 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 40 of 77 PagelD #: 43

10,

11.

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom
claim is made or “suit" is brought,

Transfer of Righis of Recovery Against
Others to Us

If the insured has rights to recover all or part
of any payment we have made under this
Coverage Part, those rights are transferred to
us, The insured must do nothing after loss to
impair them. At our request, the insured will
bring “sult” or transfer those rights to us and
help us enforce them.

Two or More Coverage Forms or Policies
Issued by Us

If this Coverage Part and any other Coverage
Form, Coverage Part or policy issued to you
by us or any company affiliated with us apply
io the same “occurrence” or "personal and
advertising injury" offense, the aggregate
maximum limit of insurance under all the Cov-
erage Forms, Coverage Parts or policies shall
not exceed the highest applicable limit of in-
surance under any one Coverage Form, Cov-
erage Part or policy. This condition does nat
apply to any Coverage Form, Coverage Part
or policy issued by us or an affiliated company
specifically to apply as excess insurance over
this Coverage Part.

When We Do Not Renew

If we decide not to renew this Coverage Part,
we will mail or deliver to the first Named In-
sured shown in the Declarations written notice
of the nenrenewal not less than 30 days be-
fore the expiration date.

If notice is mailed, proof of mailing will be suf-
ficient proof of notice.

SECTION V - DEFINITIONS

1,

GA 701 12 04

“Advertisement” means 4 notice that is broad-
cast, telecast or published to the general pub-
lic or specific market segments about your
goods, products or services for the purpose of
atiracting customers or supporters. "Adver-
tisement’ includes a publicity article. For pur-
poses of this definition:

a. Notices that are published include mate-
rial placed on the Internet or on similar

alaetaAnia ninguninn ad eine inne ow. od

ISU DIGaie Gi CUIMMUNICEION, and

b. Regarding web-sites, only that part of a ~

web-site that is about your goods, prod-
ucts or services for the purposes of at-
tracting customers or supporters is con-
sidered an “advertisement'.

“Authorized representative" means:

a. If you are designated in the Declarations
as:

(1) An individual, you and your spouse
are "authorized representatives",

(2) A partnership or joint venture, your
members, your partners, and their
spouses are "authorized representa-
tives",

(8) A limited liability company, your
members and your managers are
“authorized representatives",

(4) An organization other than a part-
nership, joint venture or limited liabil-
ity company, your “executive offi-
cers" and directors are. “authorized
representatives’. Provided you are
not a publicly traded organization,
your stockholders are also "author-
ized representatives".

(5) A trust, your trustees are "authorized
representatives",

b. Your "employees":

(1) Assigned to manage your insurarice
program; or

(2) Responsible for giving or receiving
notice of an "occurrence", "personal
and advertising injury" offense, claim
or "suit";

are also "authorized representatives",
"Auto" means:

a. Aland motor vehicle, trailer or semitrailer
designed for travel on public roads, in-
cluding any attached machinery or
equipment; or

b. Any other land vehicle that is subject to a
compulsory or financial responsibility law
or other motor vehicle insurance law in
the state where it is licensed or principally
garaged.

However, “auto” does not include "mobile
equipment”.

"Bodily injury” means bodily injury, sickness or
disease sustained by a person, including
death resulting from any of these at any time.

“Coverage term" means the following individ
ual increment, or if a multi-year policy period,
increments, of time, which comprise the policy
period of this Coverage Part:

a. The year commencing on the Effective
Date of this Coverage Part at 12:01 AM
Standard time at your mailing address
shown in the Declarations, and if a multi-
year policy period, each consecutive an-
nual period thereafter, or portion thereof if
any period is for a period of less than 12
months, constitute individual “coverage
terms". The last "coverage term” ends at

Includes copyrighted material of insurance

Services Office, Inc., with its permission.

Page 16 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 41 of 77 PagelD #: 44

6. "Coverage territory" means:

a. The United States of America (including
its territories and possessions), Puerto
Rico and Ganada;

b. International waters or airspace, but only
if the injury or damage occurs in the
course of travel or transportation between
any places included in a. above; or

c. All other parts of the world if the injury or
carnage arises out of:

(1) Goods or products made or sold by
you in the territory described in a.
above;

(2) The activities of a person whose
home is in the territory described in
a. above, but is away for a short time
on your business: or

(3} “Personal and advertising injury" of-
fenses that take place through the
internet or similar electronic means
of communication,

provided the insured's responsibility to

pay damages is determined in a “suit” on

the merits, in the territory described in a.

above or in a settlement to which we
agree.

7. “Electronic data" means information, facts or
programs stored as or on, created or used on,
or transmitted to or from computer soltware,
including systems and applications software,
hard or floppy disks, CD-ROMs, tapes, drives,
cells, data processing devices or any other
media which are used with electronically con-
trolled equipment.

8.. "Employee" includes a leased worker", "Em-
ployee” does not include a "temporary
worker",

9. "Executive officer” means a person haiding
any of the officer positions created by your °
charter, constitution, by-laws or any other
similar governing document.

GA 101 1204 -

12:00 AM standard time at your mailing
address shown in the Declarations on the
earlier of:

(1) The day the policy period shown in
the Declarations ends: or

(2) The day the policy to which this Cov-
erage Part is attached is terminated
or cancelled.

b. However, if after the issuance of this
Coverage Part, any "coverage term" is
extended for an additional period of less
than 12 months, that additional period of
time will be deemed to be part of the last
preceding "coverage term". .

10.

11,

12.

"Hostile fire" means one which becomes un-
controllable or breaks out from where it was
intended to be.

“Impaired property” means tangible property,
other than "your product” or “your work", that
cannot be used or is less useful bacauss:

a. It incorporates "your product" or “your
work" that is known or thought to be de-
fective, deficient, inadequate or danger-
ous; or

b. You have failed to fulfill the terms of a
contract or agreement;

if such property can be restored to use by:

a. The repair, replacement, adjustment or
removal of "your product" or “your work":
or :

b. Your fulfilling the terms of the contract or
agreement.

"Insured contract" means:

a. A contract for a lease of premises. How-
ever, that portion of the contract for a
lease of premises that indemnifies any
person or organization for "property
damage" by fire or explosion to premises
while rented to you or temporarily occu-
pied by you with permission of the owner
is not an “insured contract;

b. Asidetrack agreement:

Any easement or license agreement, ex-
cept in connection with construction or
demolition operations on or within 50 feet
of a railroad;

d. An obligation, as required by ordinance,
fo indemnify a municipality, excest in
connection with work for a municipality;

e. An elevator maintenance agreement:

That part of any other contract or agree-
ment pertaining to your business [includ-
ing an indemnification of a municipality in
connection with work performed for a
municipality) under which you essume
the tort liability of another party to pay for
"bodily injury", "property damage" or
“personal and advertising injury" toa third
person or organization. Tort liability
means a liability that would be imposed
by law in the absence of any contract or
agreement.

Paragraph f. does not include that part of
any contract or agreement:

(1) That indemnifies a railroad for "bodily
injury’, "property damage" or "per-
sonal and advertising injury" arising
out of construction or demolitian op-
erations, within 50 feet of any rail-

Includes copyrighted material of Insurance

Services Office, inc., with its permission.

Page 17 of 22
eke okato®.

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 42 of 77 PagelD #: 45

{2)

(3)

(4)

(5)

(6)

GA 101 1204

road property and affecting any rail-
road bridge or trestle, tracks, road-
beds, tunnel, underpass or crossing;

That indemnifies an architect, engi-

neer or surveyor for injury or damage:

arising out of:

(a) Preparing, approving, or failing
fo prepare or approve, maps,
shop drawings, opinions, re-
ports, surveys, field orders,
change orders or drawings and
specifications; or

(b) Giving directions or instructions,
or failing to give them, if that is
the primary cause of the injury
or damage;

Under which the insured, if an archi-
tect, engineer or surveyor, assumes
liability for an injury or damage aris-
ing out of the insured's rendering or
failure to render professional serv-
ices, including those listed in Para-
graph (2) above and supervisory, in-
Spection, architectural or engineering
activities;

That indemnifies an advertising, pub-
lic relations or media consulting firm
for “personal and advertising injury”
arising out of the planning, execution
or failure to execute marketing com-
munications programs. Marketing
communications programs include
but are not limited to comprehensive
marketing campaigns; consumer,
trade and corporate advertising for
all media; media planning, buying,
monitoring and analysis; direct mail:
promotion; sales materiais; design;
preseniations; point-of-sate materi-
als; market research; public relations
and new product development;

Under which the insured, if an adver-
tising, public relations or media con-
sulting firm, assumes liability for
“personal and advertising injury"
arising out of the insured's rendering
or failure to render professional
services, Including those services
listed in Paragraph (4), above;

That indemnifies a web-site designer
or content provider, or Internet
search, access, content or service
provider for injury or damage arising
out of the planning, execution or fail-
ure to execute Internet services.
Internet services include but are not
limited to design, production, distri-
bution, maintenance and administra-
tion of web-sites and web-banners:
hosting web-sites; registering do-
main names; registering with search

13.

14,

15,

engines; marketing analysis; and
providing access to the Internet or
other similar networks; or

{7) Under which the insured, if a web-
site designer or content provider, or
Internet search, access, content or
service provider, assumes fiability for
injury or damage arising out of the
insured's rendering or failure to ren-
der Internet services, including those
listed in Paragraph (6}, above.

“Leased worker" means a person leased ta
you by ‘a labor ieasing firm under an agree-
ment between you and the labor leasing firm,
to perform duties related to the conduct of
your business. “Leased worker" includes su-
pervisors furnished to you by the labor leasing
firm. “Leased worker" does not include a
“temporary worker". ,

“Loading or unloading" means the handling of
property:

a. After it is moved from the place where it is
accepted for movement into or onto an
aircraft, watercraft or "auto";

b. While itis in or on an aircraft, watercraft
or "auto": or

c, While it is being moved from an aircraft,
watercraft or "auto" to the place where it
is finally delivered;

but “leading or unloading" does not include
the movement of property by means of a me-
chanical device, other than a hand truck, that
is not attached to the aircraft, watercraft or
"auto",

“Mobile equipment* means any of the follow-
ing types of land vehicles, including any at-
tached machinery or equipment:

a. Bulldozers, farm machinery, forklifts and
other vehicles designed for use princi-
pally off public roads; .

b. Vehicles maintained for use solely on or
next to premises you own or rent;

c. Vehicles that travel on crawler treads;

d. Vehicles, whether self-propelted or not,
maintained primarily to provide mobility to
permanently mounted:

{1) Power cranes, shovels, loaders, dig-
gers or drills; or

(2) Road construction or resurfacing
equipment such as graders, scrap-
ers or rollers;

e. Vehicles not described in a, b., c. or d.
above that are not self-propelled and are
maintained primarily to provide mobility to

.

Includes copyrighted material of Insurance
Services Office, Inc., with its permission.

Page 18 of 22
a

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 43 of 77 PagelD #: 46

16.

17.

GA 107 1204

permanently attached equipment of the
following types:

(1) Air compressors, pumps and gen-
erators, including spraying, welding,
building cleaning, geophysical explo-
ration, lighting and well servicing
equipment; or

(2) Cherry pickers and similar devices
used to raise or lower workers:

f. Vehicles not described in a., b., c. or d.
above maintained primarily for purposes
other than the transportation of persons
or cargo.

However, self-propelled vehicles with the
following types of permanently attached
equipment are not "mobile equipment"
but will be considered "autos":

(1) Equipment designed primarily for:
(a) Snow removal

(b) Road maintenance, but rot con-
struction or resurfacing; or

(c) Street cleaning;

(2) Cherry pickers and similar devices
mounted on automobile or truck

chassis and used to raise or lower

workers: and

{8) Air compressors, pumps and gen-
erators, including spraying, welding,
building cleaning, geophysical! expio-
ration, lighting and well servicing
equipment.

However, “mobile equipment" does not in-
clude any land vehicles that are subject to a
compulsory or financial responsibility law or
other motor vehicle insurance law in the state
where it is licensed or principally garaged.
Land vehicles subject to a compulsory or fi-
nancial responsibility law or other motor vehi-
cle insurance law are considered "autos".

“Occurrence” means an accident, including
continuous or repeated exposure to substan-
tially the same general harmful conditions,

"Personal and advertising injury" means in-
jury, including consequential "bodily injury",
arising out of one or more of the following of-
fenses:

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongfu eniry
into, or invasion of the right of private oc-
cupancy of a room, dwelling or premises
that a person occupies, committed by or
on behalf of its owner, landlord or lessor;

18.

19.

d. Oral or written publication, in any manner,
of material that slanders or libes a per-
son or organization or disparages a per-
son's or organization's goods, products or
services;

e. Oral or written publication, in any manner,
of material that violates a person's right of
privacy;

f. The use of another's advertising idea in
‘your "advertisement": or

g. Infringing upon another's copyright, trade
dress or slogan in your "advertisement". -

"Pollutant" means any solid, liquid, gaseous or
thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals, petroleum, petroleum products
and petroleum by-products, and waste.
Waste includes materials to be recycled, re-
conditioned or reclaimed. "Pollutants" include
but are not limited to substances which are
generally recognized in industry or govern-
ment to be harmful or toxic to persons, prop-
erty or the environment regardless of whether
the injury or darnage is caused directly or indi-
rectly by the "pollutants" and whether:

a. The insured is regularly or otherwise en-
gaged in activities which taint or degrade
the environment; or

b. The insured uses, generates or produces
the “poliutant".

“Products-completed operations hazard":

a. Includes all "bodily injury” and “property
damage" occurring away from premises
you Own or rent and arising out of “your
product" or "your work" except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been com-
pleted or abandoned. However,
“your work" will be deemed com-
pleted at the earliest of the fcllowing
times:

{a} When all of the work called for in
your contract has beer com-
pleted; or

(b) When all of the work to be done
at the job site has been com-
pleted if your contract calls for
work at more than one job site;
or

{c) When that part of the work done
at a job site has been put to its
intended use by any person or
organization other than another
contractor or subcontractor
working on the same project.

includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 19 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 44 of 77 PagelD #: 47

Work that may need service, main-
tenance, correction, repair or re-
placemeni, but which is otherwise
complete, will be treated as corm-
pleted.

b. Does not include “bodily injury” or “prop-
erty damage" arising out of:

(1) The transportation of property, un-
less the injury or damage arises out
of a condition in or on a vehicle not
owned or operated by you, and that
condition was created by the "load-
ing or unloading" of that vehicle by
any insured:

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials: or

(3) Products or operations for which the

classification, listed in the Declara- -

tions or in a schedule, states that
products-completed operations are
included,

20, "Property damage" means:

21.

23.

GA 101 12.04

a. Physical injury to tangible property, in-
cluding all resulting loss of use of that
property. Ail such loss of use shail be
deemed to occur at the time of the physi-
cal injury that caused it; or

b. Loss of use of tangible property that is
not physically injured. Ai such loss of
use shall be deemed to occur at the time
of the "occurrence" that caused it.

For the purposes of this insurance, "electronic
data" is not tangible property.

"Suit" means a civil proceeding in which
money damages because of “bodily injury’,
"property damage" or "personal and advertis-
ing injury” to which this insurance applies are
alleged. "Suit" includes:

a. An arbitration proceeding in which such
damages are claimed and to which the
insured must submit or does submit with
our consent;

b. Any other alternative dispute resolution
proceeding in which such damages are
claimed and to which the insured submits
with our consent or

c. An appeal of a civil proceeding.

"Temporary worker" means a person who is
furnished to you te substitute for a permanent
"employee" on leave or to meet seasonal or
short-term workload conditions.

"Volunteer worker" means a person who is
not your "employee", and who donates his or

24.

25.

26.

her work and acts at the direction of and
within the scope of duties determined by you,
and is not paid a fee, salary or other compen-
sation by you or anyone else for their work
performed for you.

"Workplace" means that place and during
such hours to which the “employee” sustain-
ing "bodily injury" was assigned by you, or
any other person or entity acting on your be-
half, to work on the date of "occurrence".

“Your product’:
a Means:

(1) Any goods or products, other than
real property, manufactured, sold,
handled, distributed or disposed of
by:

{a) You;

{b) Others trading under your name;
or

(c) A person or organization whose
business or assets you have
acquired; and

(2) Containers (other than vehicles),
materials, parts or equipment fur-
nished in connection with such
goods or products.

b. Includes:

(i) Warranties or representations made
at any time with respect to the fit
ness, quality, durability, performance
or use of “your product"; and

(2) The providing of or failure to provide
warnings. or instructions.

c. Does not include vending machines or
other property rented to or located for the
use of others but not sold.

“Your work":
a. Means:
(1) Work or operations performed by
you or on your behalf; and
(2) Materials, parts or equipment fur-
nished in connection with such work
or operations.
b.  inciudes:

(1) Warranties or representations made
at any time with respect to the fit-
ness, quality, durability, performance
or use of "your work"; and

(2) The providing of or failure to provide
warnings or instructions.

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 20 of 22
a a ee

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 45 of 77 PagelD #: 48

1.

GA 101 1204

NUCLEAR ENERGY LIABILITY EXCLUSION
(Broad Form)

The insurance does not apply:

A. Under any Liability Coverage, to "bodily
injury” or “property damage":

{?) With respect to which an insured un-
der this Coverage Part is also an tn-
sured under a nuclear energy liability
policy issued by Nuclear Energy Li-
ability Insurance Association, Mutual
Atomic Energy Liability Underwriters,

' Nuclear Insurance Association of
Canada, or any of thelr successors,
or would be an insured under any
such policy but for its termination
upon exhaustion of its limit of liability;
or

(2) Resulting from the "hazardous prop-
erties" of "nuclear material" and with
respect to which (a) any person or
organization is required to maintain
financial protection pursuant to the
Atomic Energy Act of 1954, or any
law amendatory thereof, or (b) the
insured is, or had this Coverage Part
not been issued would be, entitled to
indemnity from the United States of
America, or any agency thereof, un-
der any agreement entered into by
the United States of America, or any
agency thereof, with any person or
organization,

B. Under any Medical Payments coverage,
to expenses incurred with respect to
“bodily injury" resulting from the “nazard-
OUS properties" of "nuclear material and
arising out of the operation of a “nuclear
facility" by any person or organization.

€. Under any Liability Coverage, to "bodily

injury" or “property damage" resulting
from the "hazardous properties" of “nu-
clear material", if:

(1) The "nuclear material” (a) is at any
“nuclear facility" owned by, or oper-
ated by or on behalf of, an insured,
or (b) has been discharged or dis-
persed inerefrom;

(2} The “nuciear material" is contained in
“spent fuel" or "waste" at any time
possessed, handled, used, proc-
essed, stored, transported or dis-

posed of, by or on behalf of an in- .

sured; or

(3) The "bodily injury" or "property dam-
age" arises out of the furnishing by

an insured of services, materials,
parts or equipment in conrection
with the planning, construction,
maintenance, operation or use of
any “nuclear facility’, but if such fa-
cility is located within the United
States of America, its territories or
possessions or Canada, this Exclu-
sion (3) applies only to "property
damage" to such “nuclear facility’
and any property thereat.

As used in this exclusion:

"Hazardous properties” includes radioactive,
toxic or explosive properties.

"Nuclear material" means "source material",
“special nuclear material" or “by-procuct ma-
terial”.

“Source material’, "special nuclear material", .
and “by-product material" have the meamings
given them in the Atomic Energy Act of 1954
or in any law amendatory thereof.

"Spent fuel” means any fuel element or fuel
component, solid or liquid, which has been
used or exposed to radiation in a "nuclear re-
actor",

"Waste" means any waste material (a) con-
taining “by-product material" other than the
tailings or wastes produced by the extraction
or concentration of uranium or thorium from
any ore processed primarily for its ‘source
material” content, and {b) resulting from the
operation by any person or organization of
any "nuclear facility’ included under the first
two paragraphs of the definition of “nuclear
facility*,

"Nuclear facility" means:
A, Any "nuclear reactor’;

B. Any equipment or device designed or
used for (1) separating the isotcpes of
uranium or plutonium, (2) processing or
utilizing “spent fuel", or {3) handling,
processing or packaging "waste";

C. Any equipment or device used or the
processing, fabricating or alloy:ng of
“special nuclear material" if at any time
the total amount of such material in the
custody of the insured at the premises
where such equipment or device is lo-
cated consists of or contains more than
25 grams of plutonium or uranium 263 or
any combination thereof, or more than
250 grams of uranium 235;

Includes copyrighted material of insurance

Services Office, Inc., with its permission.

Page 21 of 22
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 46 of 77 PagelD #: 49

D. Any structure, basin, excavation, prem- "Nuclear reactor". means any apparatus de-
ises or place prepared or used for the signed or used to sustain nuclear fission in a
storage or disposal of "waste"; self-supporting chain reaction or to contain a

itical mass of fissi | ial.
and includes the site on which any of the hall issionable material

foregoing is located, all operations conducted “Property damage" includes all forms of ra-
on such site and all premises used for such dioactive contamination of property,
operations.

includes copyrighted material of Insurance
GA 101 12 04 Services Office, Inc., with its permission. Page 22 of 22

4
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 47 of 77 PagelD #: 50

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

INDIANA CHANGES - POLLUTION EXCLUSION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following is added to Subparagraph f., Pollution of Paragraph 2., Exclusions of Bodily Injury and
Property Damage Liability Coverage (Section | - Coverages) and to Paragraph 2., Exclusions of Personal

and Advertising Injury Liability Coverage (Section I - Coverages) or to any amendment to or replacement
thereof:

This Pollution Exclusion applies whether or not such irritant or contaminant has any function in your business,
operations, premises, site or jacation.

CG 0123 03:97 Copyright, Insurance Services Office, Inc., 1996
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 48 of 77 PagelD #: 51

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
DEDUCTIBLE LIABILITY INSURANCE

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

COVERAGE

Bodily Injury Liability
OR

Property Damage Liability
OR

Bodily Injury Liability and/or
Property Damage Liability Combined

Amount and Basis of Deductible
PER CLAIM or PER OCCURRENCE

$ SEE BELOW $

$ $

$ $

(If no entry appears above, information required to complete this endorsement will be shown in the Declara-

tions as applicable to this endorsement.)

APPLICATION OF ENDORSEMENT (Enter below an
no limitation is entered, the deductibles apply to dam

ever caused):

$500 PD DEDUCTIBLE PER OCCURRENCE FOR PREMISES
$500 PD DEDUCTIBLE PER OCCURRENCE FOR PRODUCTS

y limitations on the application of this endorsement. If
ages for all "bodily injury" and "property damage", how-

/OPERATIONS FOR CLASS 91580
/COMP. OPS FOR CLASS 91580

$500 PD DEDUCTIBLE PER OCCURRENCE FOR PREMISES/OPERATIONS FOR CLASS 91583
$500 PD DEDUCTIBLE PER OCCURRENCE FOR PRODUCTS/COMP. OPS FOR CLASS 91583

A. Our obligation under the Bodily Injury Liability
and Property Damage Liability Coverages to
pay darnages on your behalf applies only to
the amount of damages in excess of any de-
ductible amounis siated in the Schédule
above as applicable to such coverages.

B. You may select a deductible amount on either
@ per claim or a per “occurrence” basis. Your
selected deductible applies to the coverage
option and to the basis of the deductible indi-
cated by the placement of the deductible
amount in the Schedule above. The deducti-
ble amount stated in the Schedule above ap-
plies as follows:

1. PER CLAIM BASIS. If the deductible
amount indicated in the Schedule above
iS On a per claim basis, that deductible
applies as follows:

a. Under Bodily Injury Liability Cover-
age, to all damages sustained by
any one person because of "bodily
injury";

b. Under Prope Damage Liability
Coverage, to ail damages sustained
‘by any one person because of
“property damage"; or

c. Under Bodily Injury Liability and/or
Property Damage Liability Coverage

Combined, io all damages sustained
by any one person because ct:

(1) "Bogily injury";
(2) "Property damage"; or

(3) "Bodily injury" and "property
damage" combined

as the result of any one "occurrence",

li damages are claimed for care, loss of
services or death resulting at any time
from "bodily injury", a separate deductible
amount will be applied to each person
making a ciaim for such damages.

With respect to "property damage", per-
son includes an organization.

PER OCCURRENCE BASIS. if the oe-
ductible amount indicated in the Sched-
ule above is on a “per occurrence’ basis,
that deductible amount applies as follows:

a. Under Bodily Injury Liability Cover-
age, to all damages because of
"bodily injury";

b. Under Property Damage Liability
Coverage, to all damages because
of “property damage”: or

‘ec. Under Bodily Injury Habllity and/or
oO

Property Damage Liability Coverage

CG 03 00 01 96 Copyright, Insurance Services Office, Inc., 1994 Page 1 of 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 49 of 77 PagelD #: 52

Combined, to all damages because 1. Our right and duty to defend the insured
of: against any "suits" seeking those dam-
es; a
(1) "Bodily injury”: ages, an
a 8 2. Your duties in the event of an "occur-
(2) "Property damage"; or rence", claim, or "suit"
{3} “Bodily injury" and “property apply irrespective of the application of the de-
damage" combined duotible amount. pp
as the result of any one "occur- D. We may pay any part or all of the deductible
rence”, regardless of the number of amount to effect settlement of any claim or
persons or organizations who SUS- “suit” and, upon notification of the action
tain damages because of that “oc- taken, you shall promptly reimburse us for
currence . such part of the deductible amount as has
been paid by us.

C. The terms of this insurance, including those
with respect to:

CG 03 00 0196 Copyright, Insurance Services Office, inc., 1994 Page 2 of 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 50 of 77 PagelD #: 53
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONTRACTORS‘ COMMERCIAL GENERAL LIABILITY
BROADENED ENDORSEMENT

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
A. Endorsement - Table of Contents:

 

Coverage: Begins on Page:
1. Employee Benefit Liability Coverage .........sscecsesssesssssessessssssassesssssesensesteresusecessessssacsnscssesevssesenssenses 2
2. Unintentional Failure to Disclose Hazards 7
3. Damage to Premises Rented to You... ccs 8
4. Supplementary Payment ............eesesseecsssersssesssenessessessvenseuvcsunsessnustavesuspucacsasssecesetecgygareseusssensesesectes, 9
S. Medical PayMent.......sssssssesssssecssesecessssssssesasssussesusavenasenoeassssusssssuesuucsatatsssssaptustassasseseseesesseseeeee ce. 9
6. Voluntary Property Damage (Coverage a.) and Care, Custody or Control

Liability Coverage (Coverage B.)......csisssrssssssssssssvassesssssssescsssesssessessaneees ieueeeuveessaeseoesasatsssenarnassnrensesnas 9
7. 180 Day Coverage for Newly Formed or Acquired Organizations
8. Waiver of Subrogation ........0..... Aeevevanageceeuissaueeserdseucenctesdsnhorsebddtaaveusnsassaaseeeaasatenssdensas
9. Automatic Additional Insured - Specified Relationships: ....c..cccscscssesssesssssceeseeesssesecsssssecsseesececcee 10

 

e Managers or Lessors of Premises;

* Lessor of Leased Equipment;

e Vendors;

* State or Poiitical Subdivisions - Permits Relating to Premises;

° State or Political Subdivisions - Permits; and

s  Gontractors' Operations
10. Broadened Contractual Liability - Work Within 50' of Railroad Property ........0.-ccsccsssossesssseosseeeeseee 14
11. Property Damage to Borrowed Equipment.........scsccsssssscssssessssesssscsseesscesssssecsssesseeesaessssseereeseecoseeses 14
12. Employees as Insureds - Specified Health Care Services: ......cu..csssssyssecesecesssescavessarsesteonsseesesecs 14

* Nurses;

* Emergency Medical Technicians; and
« Paramedics
13. Broadened Notice of OCCUreNCe,,....cssssssessesssecsstecsesssctsntennsassessssssssssarserrenesaeeetesretsassstececayeacecsnee oe 14

 

B. Limits of Insurance:

The Commercial General Liability Limits of Insurance apply to the insurance provided by this endorse-
ment, except as provided below:

1. Employee Benefit Liability Coverage

Each Employee Limit $ 1,000,000
Aggregate Limit: $ 3,000,000
Deductible: $ 1,000

3. Damage to Premises Rented to You
The lesser of:
a. The Each Occurrence Limit shown in the Declarations:
b. $500,000 unless otherwise stated $
4. Supplementary Payments
a, Bail bonds: $ 1,000
b. Lossofearnings: $ 350
5. Medical Payments
Medical Expense Limit: $ 10,000

Includes copyrighted material of Insurance
GA 233 02 07 Services Office, Inc., with its permission. Page 1 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 51 of 77 PagelD #: 54

6. Voluntary Property Damage (Coverage a.) and Care, Custody or Conirol Liability Coverage
(Coverage b.)

Limits of Insurance (Each Occurrence)
Coverage a. $1,000
Coverage b. $5,000 unless otherwise siated = $

Deductibles (Each Occurrence)
Coverage a. $250

 

 

 

 

 

 

Coverage b. $250 unless otherwise stated $
COVERAGE PREMIUM BASIS RATE ADVANCE PREMIUM
{a) Area (For Limits in Excess of | (For Limits in Excess of
{b) Payroll
{c} Gross Sales $5,000) $5,000)
{d) Units
{e) Other
b. Care, Custody $
or Control Lt
TOTAL ANNUAL PREMIUM | $

 

 

 

 

11. Property Damage to Borrowed Equipment

Each Occurrence Limit $ 10,000

Deductible:

$ 250

 

CG. Coverages:

1. Employee Benefit Liability Coverage

a. The following is added to SECTION |
- COVERAGES: Employee Benefit
Liability Coverage.

(1} Insuring Agreement

(a} We will pay those sums that

GA 233 02 07

the insured becomes legally
obligated to pay as dam-
ages caused by any act, er-
ror or omission ef the in-
sured, or of any other per-
son for whose acts the in-
sured is legally liable, to
which this insurance ap-
plies. We will have the right
and duty to defend the in-
sured against any “suit”
seeking those damages.
However, we will have no
duty to defend against any
“sult” seeking damages to
which this insurance does
not apply. We may, at our
discretion, investigate any
report of an act, error or
omission and settle any
claim or “suit that may re-
sult. But:

1) The amount we will pay
for damages is limited
as described in SEC-
TION It - LIMITS OF
INSURANCE; and

2) Our right and duty to
defend ends when we

(b)

Includes copyrighed material of Insurance

Services Office, Inc., with its permission.

have used up the ap-
plicable limit of insur-
ance in the payment of
judgments or settle
ments.

No other obligation or liabil-
ity to pay sums or perform
acts or services is covered
unless explicitly provided for
under Supplementary Pay-
menis.

This insurance applies to
damages only if the act, er-
ror of omission, is negii-

gently commitied in the
"administration" of your
“employee benefit pro-
gram”; and

1) Occurs during the pol-
icy period; or

2) Occurred prior to the
effective date of this
endorsement provided:

a) You did not have
knowledge of a
claim or "suit" on
or before the ef-
fective date of this

endorsement.

You will be
deemed to have
knowledge of a

claim or "suit"
when any
"authorized repre-
sentative",

Page 2 of 15

 
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 52 of 77 PagelD #: 55

i} Reports ail, or formance of investment

any part, of the vehicles; or
act, error or .
omission to us 3) Advice given to any
or any other person with respect to
insurer: that persen's decision

to participate or not to

ii) Receives a participate in any plan

written or ver- included in the "em-
bal demand or ployee benefit pro-
claim i dam- gram". Lu

ages because ;
OF the act, er- (f) Workers‘ “Compensation
ror or omis- and Similar Laws

sion; and

Any claim arising out of

b) There is no other your failure to comply with

applicable — insur- the mandatory provisions of

ance. any workers' compensation,

unemployment compensa-

(2) Exclusions tion insurance, social secu-

rity or disability benafits law
or any similar law.

{g) ERISA

Damages for which any in-
sured is liable because of
liability imposed on a fiduci-
ary by the Employee Re-
tirement. Income Security
Act of 1974, as sow. or

This insurance does not apply
to:

(a) Bodily Injury, Property
Damage or Personal and
Advertising Injury

"Bodily injury", "property
damage" or "personal and
advertising injury".

i hereafter amended, or by
(b} Dishonest, Fraudulent, , — ‘
oe ini any similar federal, state or
Criminal or Malicious Act local laws.
Damages arising out of any . .
intentional, ' dishonest, {h) Available Benefits

fraudulent, criminal or mali-
cious act, error or omission,
committed by any insured,
including the willful or reck-
less violation of any statute.

Any claim for benefits to the
extent that such benefits
are available, with reason-
able effort and cooperation
of the insured, from the ap-

: . plicable funds accrued or
(c) failure to Perform a Con other collectible insurance.

Darnages arising out of fail- (i) Taxes, Fines or Penalties
ure of performance of con- Taxes, fines or penalties,
tract by any insurer. ; including these imposed

a under the Internal Revanue
{d) Insufficiency of Funds Code or any similar state or

Damages arising out of an local law, .
insufficiency of funds to .
meet any obligations under (i) Employment-Related

any plan included in the Practices

"employee benefit pro- Any liability arising out of

GA 233 02 07

gram’.

Big ol een 2
t

ay
met

to Participation

Ary claim based upon:
1) Failure of any invest-

ment to perform;

2) (Errors in providing in-
formation on past per-

naagequacy of Ferform-
ance of Investment / Ad-
vice Given With Respect

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

any:
(1) Refusal to employ;

(2} Termination of em-
ployment;

{3) Coercion, —demation,
evaluation, reassign-
ment, discipline, defa-
mation, harassment,
humiliation, discrimina-
tion or other employ-

Page 3 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 53 of 77 PagelD #: 56

mentrelated practices,
acts or omissions: or

(4) Consequential liability
as a result of (1), (2) or
{3} above.

This exclusion applies
whether the insured may be
held lable as an employer
or in any other capacity and
‘ to any obligation to share
damages with or repay
someone else who must
pay damages because of
the injury. .

(2)

(3) Supplementary Payments

SECTION I - COVERAGES,
SUPPLEMENTARY PAY-
MENTS - COVERAGES A AND
B also apply to this Coverage.

b. Who is an Insured

As respects Employee Benefit Liabil-
ity Coverage, SECTION II - WHO IS
AN INSURED is deleted in its en-
tirety and replaced by the following:

(1) If you are designated in the 3
Declarations as: (3)

(a} An individual, you and your
spouse are insureds, but
only with respect to the
conduct of a business of
‘which you are the sole
owner.

(b) A partnership or joint ven-
turé, you aré an insured.
Your members, your part-
ners, and their spouses are
also insureds but only with
respect to the conduct of
your business, '

(c) A limited liability company,
you are an insured. ‘Your
members are also insureds,
but-only with respect to the
conduct of your business.
Your managers are in-
sureds, but only with re-

{e) A trust, you are an insured.
Your frustees are also in-
sureds, but only with re-
spect to their duties as
trustees.

Each of the following is also an
insured:

(a) Each of your "employees"
who is or was authorized to
administer your "employee
benefit program’.

(b) Any persons, organizations
or “employees” having
proper temporary authori-
zation to administer your
“employee benefit program"
if you die, but only until your
legal representative is ap-
pointed.

(c) Your legal representative if
you die, but only with re-
spect to duties as such.
That representative will
have all your rights and du-
ties under this Coverage
Part.

Any organization you newly ac-
quire or form, other than a part-
nership, joint venture or limited
liability company, and over
which you maintain ownership
or majority interest, will qualify
as a Named Insured if no other
similar insurance applies to that
organization. However, cover-
age under this provision:

(a) Is afforded only until the
180th day after you acquire
or form the organization or
the end of the policy period,
whichever is earlier; and

(b) Does not apply to any act,
error or omission that was
committed before you ac-
quired or formed the or-
ganization.

c. Limits of Insurance

spect to their duties as your As respects Employee Benefit Liabil-
managers. ity Coverage, SECTION Ill - LIMITS
(d) An organization other than OF INSURANCE is deleted in its en-

a partnership, joint venture
or limited liability company, (1)
you are an insured. Your

"executive officers” and di-

rectors are insureds, but

only with respect to their

duties as your officers or di-

rectors. Your stockholders

are also insureds, but only

with respect to their liability

as stockholders.

tirety and replaced by the following:

The Limits of insurance. shown
in Section B. Limits of tnsur-
ance, 1, Employee Benefit Li-
ability Coverage and the rules
below fix the most we will pay
regardless of the number of:

(a} Insureds;

Includes copyrighted materia! of Insurance

GA 233 02 07 Services Office, Inc., with its permission.

Page 4 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 54 of 77 PagelD #: 57

(2)

(3)

(4)

GA 233 02 07

(b) Claims made or "suits"
brought;

(c) Persons or organizations
making claims or bringing
"suits";

{d} Acts, errors or omissions: or

(e) Benefits included in your
“employee benefit pro-
gram’.

The Aggregate Limit shown in
Section B. Limits of Insurance,
1. Employee Benefit Liability
Coverage of this endorsement
is the most we will pay for all
damages because of acts, er-
rors or omissions negligently
committed in the ‘administra-
tion" of your "employee benefit
program".

Subject to the limit described in
{2) above, the Each Employee
Limit shown in Section B. Limits
of Insurance, 1. Employee
Benefit Liability Coverage of
this endorsement is the most we
will pay for all damages sus-
tained by any one "employee",
including damages sustained by
such “employee's" dependents
and beneficiaries, as a result of:

(a) An act, error or omission; or

(b) A series of related acts, er-
rors or omissions, regard-
less of the amount of time
that lapses between such
acts, érrors or omissions,

negligently committed in the
"administration" of your "em-
ployee benefit program’.

However, the amount paid un-
der this endorsement shall not
exceed, and will be subject to
the limits and restrictions that
apply to the payment of benefits
in any plan included in the "em-
ployee benefit program’.

Deductible Amount

(a) Our obligation to pay dam-
ages on behalf of the in-
sured applies only to the
amount of damages in ex-
cess of the deductible
amount stated in the Decla-
rations as applicable to
Each Employes. The limits
of insurance shall not be
reduced by the amount of
this deductible.

Includes copyrighted material of Insurance

d.

(ob) The deductible amount
stated in the Declarations
applies to all damages
sustained by any one "em-
ployee", including such
“employee's" dependents
and beneficiaries, because
of all acts, errors or omis-
sions to which this insur-
ance applies.

(c) The terms of this insurance,
including those with respect
to:

1) Our right and duty to
defend the insured
against any — "suits"
seeking those dam-
ages; and

2} Your duties, and the
duties of any other in-
volved insured, in the
event of an act, error or
omission, or claim,

apply irrespective of the
application of the deductible
amount.

(a) We may pay any part or all
of the deductible amount to
effect settlement of any
claim or “suit” and, upon
notification of the * action
taken, you shall promptiy
reimburse us for such part
of the deductible arnount as
we have paid.

Additional Conditions

As respects Employee Benefit Li-
ability Coverage, SECTION IV -
COMMERCIAL GENERAL LIABIL-
ITY CONDITIONS is amended as
follows:

(1) !tem 2. Duties in the Event of
Occurrence, Offense, Claim or
Suit is deleted in its entirety and
replaced by the following:

2. Duties in the Event of an Act, Error or
Omission, or Claim or Suit

You must see to it that we are noti-
fied as soon as practicable of an act,
error or omission which may result in
a claim. To the extent possible, no-
tice should include:

(1) What the act, error or omission
was and when it occurred; and

(2) The names and addresses of
anyone wha may suffer dam-
ages as a result of the act, error
or omission.

Services Office, Inc., with its permission. Page 5 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 55 of 77 PagelD #: 58

b.

GA 233 02 07

if a claim is made or "suit" is brought
against any insured, you must:

{1) Immediately record the specifics.

of the claim or "suit" and the
date received; and

(2) Notify us as soon as practicable.

You must see to it that we receive
written notice of the claim or "suit" as
soon as practicable.

You and any other involved insured
must:

(1) Immediately send us copies of
any demands, notices, sum-
monses or legal papers re-
ceived in connection with the
claim or "suit":

(2) Authorize us to obtain records
and other information;

(3} Cooperate with us in the investi-
gation or settlement of the claim
or defense against the "suit";
and ‘

(4) Assist us, upon our request, in
the enforcement of any right
against any person or organiza-
tion which may be liable to the
insured because of an act, error
or omission to. which this insur-
ance may also apply.

No insured will, except at that in-
sured’s own cost, voluntarily make a
payment, assume any obligation, ar
incur any expense without our con-
sent.

(2) Item 5, Other Insurance is de-
leted in its entirety and replaced
by the following:

5. Other insurance

If other valid and collectible
insurance is available to the
insured for a loss we cover
under this Coverage Part,
our obligations are limited
as follows:

a. Primary Insurance

This insurance is pri-
mary except when c,
below applies. If this
insurance is primary,
our obligations are not
affected unless any of
the other Insurance is
also primary. Then, we
will share with all that
other insurance by the
methed described in b.
below.

é.

b. Method of Sharing

If all of the other insur-
ance permits contribu-
tion by equal shares,
we will follow _ this
method also. Under
this approach each in-
surer contributes equal
amounts until it has
paid its applicable limit
of insurance or none of
the loss remains,
whichever comes first.

If any of the other in-
surance does not per-
mit contribution by
equal shares, we will
contribute by — limits.
Under this method,
each insurer's share is.
based on the ratio of its
applicable limit of in-
surance to the total ap-
plicable limits of insur-
ance of all insurers.

c. No Coverage

This insurance shall not
cover any loss | for
which the insured is
entitled to recovery un-
der any other insur-
ance in force previous
to the effective date of
this Coverage Part.

Additional Definitions

As respects Employee Benefit Li-
ability Coverage, SECTION V -
DEFINITIONS is amended as fol-
lows:

(1) The following definitions are
added:

1. “Adiministration’ means:

a. Providing information to
“employees", including
their dependents and
beneficiaries, with re-
spect to eligibility for or
scope of ‘employee
benefit programs":

are de are, panen an om BS ne me

interpreting the “em-
ployee benefit pro-
grams"

cr

c. Handling records in
connection with the
"employee benefit pro-
grams": or

d. Effecting, continuing or
terminating any “em-
ployee's" participation

Includes copyrighted material of Insurance

Services Office, lnc., with its permission.

Page 6 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 56 of 77 PagelD #: 59

GA 233 02 07

in any benefit included
in the "employee bene-
fit program’.

However, “administration”
does not include:

a. Handling payroll de-
ductions; or

b. The failure to effect or
maintain any insurance
or adequate limits of
coverage of insurance,
including but not limited
to unemployment in-
surance, social security
benefits, workers' com-
pensation and disability
benefits.

"Cafeteria plans" means
plan authorized by applica-
ble law to allow “employ-
ees" to elect to pay for cer-
tain benefits with pre-tax
dollars.

“Employee benefit pro-
grams" means a program
providing some or all of the
following benefits to "em-
ployees", whether provided
through a "cafeteria plan" or
otherwise:

a. Group life insurarice:
group =accident or
health insurance; den-
tal, vision and hearing
plans; and — flexible
spending accounts;
provided that no one
other than an "em-
ployee" may subscribe
fo such benefits and
such benefits are made
generally available to
those "employees" who
satisfy the plan's eligi-
bility requirements;

b. Profit sharing plans,
employee savings
plans, employee stock
-ownership plans, pen-
sion plans and stock
subscription plans,

Provided that no one

other than an “em-
ployee“ may subscribe
to such benefits and
such benefits are made
generally available to
all "ernployees" who
are eligible under the
pian for such benefits:

c. Unemployment — insur-

ance, social security

benefits, workers’ com-
pensation and disability
benefits; and

d. Vacation plans, includ-
ing buy and sell pro-
grams; leave of ab-
sence programs, _ in-
cluding military, mater-
nity, family, and civil
leave; tuition assis-
tance plans; transpor-
tation and heelth club
subsidies.

(2) The. following definitions are
deleted in ther entirety and re-
placed by the following:

21. "Suit? means a civil pro-
ceeding in which money
damages because of an
act, error or omission to
which this insurance applies
are alleged, "Suit" includes:

a. An arbitration —pro-
ceeding in which such
damages are claimed
and to which the in-
sured must sudmit or
does submit with our
consent;

b. Any other alternative
dispute resolution pro-
ceeding in which such
damages are claimed
and to which the in-
sured submits vith our
consent; or

c An appeal of a civil
proceeding.

8. "Employee" means a per-
son actively employed, for-
merly employed, on leave
of absence or disatled, or
retired. "Employee" — in-
cludes a “leased worker’.
“Employee” does not in-
clude a "temporary worker".

Unintentional Failure to Disclose Haz-
ards

SECTION IV - COMMERCIAL GENERAL
LIABILITY CONDITIONS, 7. Represen-
tations is hereby amended by the addi-
tion of the following:

Based on our dependence upon your
representations as to existing hazards, if
unintentionally you should fail to disclose
all such hazards at the inception date of
your policy, we will not reject coverage
under this Coverage Part based so:ely on
such failure.

includes copyrighted material of Insurance
Services Office, Inc., with its permission. Page 7 of 15
wh

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 57 of 77 PagelD #: 60

3. Damage to Premises Rented to You

The last Subparagraph of Paragraph

e) Settling, cracking,
shrinking or ex-

a nsion:
2. SECTION | - GOVERAGES, Pansion; oF
COVERAGE A. - BODILY INJURY f) Nesting or infesta-
AND PROPERTY DAMAGE, 2. LI- tion, or discharge
ABILITY Exclusions is hereby de- or release of
leted and replaced by the following: waste products or

; secretions, by in-
Exclusions c. through q. do not apply sects, birds, ro
to damage by fire, explosion, light- dents or . other
ning, smoke or soot to premises animals.
while rented to you or temporarily
occupied by you with permission of (b) Loss caused directly or indi-
the owner. rectly by any of the follow-

b. The insurance provided under SEC- Ing:

TION I - COVERAGES, COVERAGE 1) Earthquake, volcanic
A. BODILY INJURY AND PROP- eruption, landslide or
ERTY DAMAGE LIABILITY applies any other earth move-
to “property damage" arising out of ment;
water damage to premises that are
both rented to and occupied by you. 2) Water that backs up or
overflows from a
{1) As respects Water Damage Le- sewer, drain or sump;
al Liability, as provided in
Paragraph 3b. above: 3) Water under the
ground surface press-
The exclusions under SECTION ing on, or flowing or
| - COVERAGES, COVERAGE seeping through:
A. BODILY INJURY AND ;
PROPERTY DAMAGE LIABIL- a) Foundations,
ITY, 2. Exclusions, other than i. walls, floors — or
War and the Nuclear Energy paved surfaces;
Liability Exclusion, are deleted
and the following are added: b) wate teived or
This insurance does not apply not; or
to: ¢) Doors, windows or
(a) "Property damage": other openings.
in n- ({c) Loss caused by or resulting
», tract oF In any co from water that leaks or
flows from plurnbing, heat
2) Loss caused by or re- ing, air conditioning, or fire
sulting from any. of the protection systems caused
following: by or resulting from freez-
a) Wear and tear; ing, unless:
. 1} You did your best to
b) farenus se decay, maintain heat in the
deterioration, hid. building or structure;.or
den or latent de- 2) You drained the
fect or any quality equipment and shut off
in property that the water supply if the
causes it to dam- heat was not main-
age or destroy it- tained.
(d) Loss to or damage to:
mog; .
c) og 1) Piumbing, heating, air
d) Mechanical conditioning, fire pro-
breakdown in- tection systems, or
cluding rupture or other equipment or ap-
bursting caused pliances; or
centrifuga
force: . ug 2) The interior of any
building or structure, or
to personal property in
the building or structure
Includes copyrighted material of Insurance
GA 233 02 07 Services Office, Inc., with its permission. Page 8 of 15

 
he

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 58 of 77 PagelD #: 61

caused by or resulting
from rain, snow, sleet
or ice, whether driven
by wind or not,

c. Limit of Insurance

The Damage to Premises Rented to
You Limit as shown in the Declara-
tions is amended as follows:

(2) Paragraph 6. of SECTION II -
LIMITS OF INSURANCE is
hereby deleted and replaced by
the following:

6. Subject to §. above, the
Damage io Premises
Rented fo You Limit is the
most we will pay under
COVERAGE A. BODILY
INJURY AND PROPERTY
DAMAGE LIABILITY, for
damages because of
"property damage" to

premises while rented to.

you or temporarily occupied
by you with permission of
the owner, arising out of
any one “occurrence” to
which this insurance ap-
plies.

(3) The amount we will pay is lim-
ited as described in Section B.
Limits of Insurance, 3. Darm-
age tc Premises Rented io
You of this endorsement,

4. Supplementary Paymenis

Under SECTION I - COVERAGE, SUP-
PLEMENTARY PAYMENTS - COVER-
AGES A AND B:

a. Paragraph 2. is replaced by the fol-
lowing:

Up to the limit shown in Section B,
Limits of insurance, 4.a. Bail Bonds
of this endorsement for cost of bail
bonds required because of accidents
or traffic law violations arising out of
the use of any vehicle to. which the
Bodily Injury Liability Coverage ap-
plies, We do not have to furnish
these bonds.

b. Paragraph 4. is replaced by the fol-

bevastarer
Wag.

All reasonable expenses incurred by
the insured at our request to assist
us in the investigation or defense of
the claim or "suit", including actual
loss of earnings up to the limit shown
in Section B. Limits of Insurance,
4.b.. Loss of Earnings of this en-
dorsement per day because of time
off from work.

5. Medical Payments

The Medical Expense Limit of Any One
Person as stated in the Declarations is
amended to the limit shown in Section B.
Limits of insurance, 5, Medical Pay-
ments of this endorsement.

6. Voluntary Property Damage and Care,
Custody or Control Liability Coverage

a. Voluntary Property Damage Cov-
erage

We will pay for “property damage" to
property of others arising out of op-
erations incidental to the insureds
business when:

(1) Damage is caused by the in-
sured; or

{2) Damage occurs while ir. the in-
sured’s possession.

With your consent, we will make
these payments regardless o* fault,

b. Care, Custody or Control Lizbility
Coverage

SECTION | - COVERAGES, COv-
ERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, 2.
Exclusions, j. Damage to Property,
Subparagraphs (3), (4) and (5) do
not apply to "property damage” to
the property of others described
erein.

‘With respect to the insurance provided by
this section of the endorsement, the fol-
lowing additional provisions apply:

a. The Limits of Insurance shown in the
Declarations are replaced by the lim-
its designated in Section B. Limits of
Insurance, 6, Voluntary Property
Damage and Care, Custody or
Control Liability Coverage of this
endorsement with respect to cover-
age provided by this endorsement.
These limits are inclusive of and not
in addition. to the limits being re-
placed. The Limits of Insurance
shown in Section B. Limits of Insur-
ance, 6. Voluntary Property Darn-
age and Care, Custody or Control
Liability Coverage of this endorse-
ment fix the most we will pay in any
one “occurrence” regardless of the
number of:

{1) Insureds;

{2) Claims made or "suits" brought:
or

(8) Persons or organizations rnak-
ing claims or bringing “suits”.

Includes copyrighted material of Insurance
GA 233 02 07 Services Office, Inc., with its permission. Page 9 of 15
vt

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 59 of 77 PagelD #: 62

7.

GA 233 02 07

b. Deductible Clause

(t) Our obligation to pay damages
on your behalf applies only to
the amount of damages for each
“occurrence” which are in ex-
cess. of the deductible amount
stated in Section B. Limits of
insurance, 6. Voluntary Prop-
erty Damage and Care, Cus-
tody or Control Liability Cov-
erage of this endorsement. The
limits of insurance will not be re-
duced by the application of such
deductible amount.

(2} Condition 2. Duties in the Event
of Occurrence, Offense, Claim
or Suit, applies to each claim or
“suit" irrespective of the amount.

(3) We may pay any part or all of
the deductible amount to effect
settlement of any claim. or "suit"
and, upon notification of the ac-
tion taken, you shall promptly
reimburse us for such part of the
deductible amount as has been
paid by us,

180 Day Coverage for Newly Formed or
Acquired Organizations

SECTION Ii - WHO IS AN INSURED is
amended as follows:

Subparagraph a. of Paragraph 4. is
hereby deleted and replaced by the fol-
lowing:

a. Insurance under this provision is af-
forded only until the 180th day after
you acquire or form the organization
or the end of the policy period,
whichever is earlier;

Waiver of Subrogation

SECTION IV - COMMERCIAL GENERAL
LIABILITY CONDITIONS, 9. Transfer of
Rights of Recovery Against Others to
Us is hereby amended by the addition of
the following:

We waive. any right of recovery we may
have because of payments we make for
injury or damage arising out of your on-
going operations or "your work" done un-
der a written contract requiring such
waiver with that person or organization
and included in the "products-completed
operations hazard". However, our rights
may only be waived prior to the “occur-
rence" giving rise to the injury or damage
for which we make payment under this
Coverage Part. The insured must do
nothing after a loss to impair our rights.
At our request, the insured will bring “suit"
or transfer those rights to us and help us
enforce those rights.

$. Automatic Additional Insured - Speci- .-

fied Relationships

a. The following is hereby added to
SECTION II - WHO IS AN INSURED:

(i) Any person or organization de-
scribed in Paragraph 9.a.(2}
below (hereinafter referred to as.
additional insured) whom you
are required to add as an addi-
tional insured under this Cover-
age Part by reason of:

{a) A written contract or
agreement; or

(b) An oral agreement or con-
tract where a certificate of
insurance showing that per-
son or organization as an
additional insured has been
issued,

is an insured, provided:

(a) The written or oral contract
or agreement is:

1) Currently in effect or

becomes effective
during the policy pe-
riod; and

2} Executed prior to an
“occurrence” or offense
to which this insurance
would apply; and

(b) They are not specifically
named as an additional in-
sured under any other pro-
vision of, or endorsement
added to, this Coverage

art.

(2) Only the following persons or
organizations are additional in-
sureds under this endorsement,
and insurance coverage pro-
vided to such additional in-
sureds is limited as provided
herein:

(a) The manager or lessor of a
premises leased to you with
whom you have agreed per
Paragraph 9.a.(1) above to
Provide insurance, but only

with respect to liability aris-

ing out of the ownership,
maintenance or use of that
part of a premises leased to
you, subject to the following
additional exclusions:

This insurance does no
apply to: ,

1) Any “occurrence”
which takes place after

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 10 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 60 of 77 PagelD #: 63

GA 233 02 07

(b)

‘ (c)

you cease to be a ten-
ant in that premises.

2) Structural alterations,
new construction or
demolition operations
performed by or on be-
half of such additional!
insured.

Any person or organization
from which you lease
equipment with whom you
have agreed per Paragraph
9.a.(1) above to provide in-
surance. Such person(s) or
organization(s) are insureds
solely with respect to their
liability arising out of the
maintenance, operation or
use by you of equipment
leased to you by such per-
son(s) or organizations(s).
However, ‘this insurance
does not apply to any “oc-
currence" which takes place
after the equipment lease
expires.

Any person or organization
(referred to below as ven-
dor) with whom you have
agreed per Paragraph
9.a.(1) above to provide in-
surance, but only with re-
spect to "bodily injury" or
"property damage" arising
out of “your products” which
are distributed or sold in the
regular course of the ven-
dor's business, subject to
the following additional ex-
clusions:

1) The insurance afforded
the .vendor does not

apply to:

a) “Bodily injury" or
“property damage"
for which the ven-
dor is obligated to
pay damages by
reason of thé as-
sumption of liabil-
ity in a contract or
agreement. This
exclusion does not
apply to liability for
damages that the
vendor would
have in the ab-
sence of the con-
tract or agree-
ment;

b) Any express war-
ranty unauthorized
by you;

Includes copyrighted material of Insurance
Services Office, inc., with its permission.

2)

c)

qd)

e)

f)

9)

This

Any physical or
chemical change
in the product
made intentionally
by the vender;

Repackag.ng, un-
less unpacked
solely for the pur-
pose of inspection,

demonstration,
testing, o the:
substitution of

parts under = in-
structions irom the.
manufacturer, and
then repackaged
in the original
container;

Any failure to
make such in-
spections, adijust-
ments, teste or
servicing as the
vendor has
agreed to make or
normally  under-
fakes to make in
the usual course
of business, in
connection — with
the distribution or
sale of the prod-
ucts;

Demonstration, in-
Stallation, servic-
ing or repair op-
erations, except
such  opera:ions
performed at the
vendor's premises
in connection with
the sale of the
product;

Products — which,
after distributicn or
sale by you, have
been labeled or
relabeled or used
as @ conta'ner,
part or ingredient
of any other toing
or substance cy or
for the vendor.

insurance does

not apply to any in-
sured person or or-
ganization:

a)

From whom you
have acquired
such products, or
any ingredient,
part or container,
entering into, ac-

Page 11 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 61 of 77 PagelD #: 64

GA 233 02 07

companying — or
containing = such
products; or

b) When liability in-
cluded within the
“products-
completed opera-
tions hazard" has
been excluded
under this Cover-
age Part with re-
spect to such
products.

(d) Any state or political subdi-

(e)

vision with which you have
agreed per Paragraph
9.a.(1) above to provide in-
surance, subject to the fol-
lowing additional provision:

This insurance applies only
with respect to the following
hazards for which thé state
or political subdivision has
issued a permit in connec-
tion with premises you own,
rent or control and to which
this insurance applies:

1) The existence, mainte-
nance, repair, con-
struction, erection, or
removal of advertising
signs, awnings, cano-
pies, cellar entrances,
coal holes, driveways,
manholes, marquees,
hoist away openings,
sidewalk vaults, street
banners, or decora-
tions and similar expo-
sures; or

2) The construction, erec-
tian, or removal of ele-
vators: or

3) The ownership, main-
tenance, or use of any
elevators covered by
this insurance.

Any state or political subdi-
vision with which you have
agreed per Paragraph
9.a.(1) above to provide in-

surance, suhiect to the fol-

abldeated Bi cheated \cdd

lowing provisions:

1} This insurance applies
only with respect to op-
erations performed by
you or on your behalf
for which the state or
political subdivision has
issued a permit.

2) This insurance does
not apply to “bodily in-
jury", “property dam-
age" or "personal and
advertising injury" aris-
ing out of operations
performed for the state
or political subdivision.

(f) Any person or organization
with which you have agreed
per Paragraph  9.a.(1)
above to provide insurance,
but only with respect to li-
ability arising out of "your
work" performed for that
additional insured by you or
on your behalf. A person or
organization's status as an
insured under this provision
of this endorsement contin-
ues for only the period of
time required by the written
contract or agréement, but
in no event beyond the ex-
Piration date of this Cover-
age Part. If there is no
written contract or agree-
ment, or if no period of time
is required by the written
contract or agreement, a
person of organization's
status as an insured uncer
this endorsement ends
when your operations for
that insured are completed.

(3) Any insurance previded to an
additional insured designated
under Paragraph 9.a.{2):

{a) Subparagraphs {e) and (i)
does not apply to “bodily
injury” or "property damage"
included’ within the "prod-
ucts-completed operations
hazard",

(b} Subparagraphs (a), (b), (d),
(e) and (f) does not apply to
“bodily injury", "property
damage" or “personal and
advertising injury" arising
out of the sole negligence
or willful misconduct of the
additional insured or their
agents, “employees” or any
other representative of the
additional insured: or

{c) Subparagraph (f) does not
apply to “bodily injury’,
“property damage” or “per-
sonal and advertising injury"
arising out of:

1} Defects in design fur-
nished by or en behalf

Includes copyrighted material of Insurance
Services Office, Inc., with its permission. Page 12 of 15
oA a oe

GA 233 02 07

of the additional in-
sured: or

2) The rendering of, or
failure to render, any
professional architec-
tural, engineering or
surveying services, in-
cluding:

a) The preparing,
approving or fail-
ing to prepare or
approve = maps,
shop drawings,
opinions, reports,
surveys, field or-
ders, change or-
ders or drawings
and specifications:
and

b) Supervisory, — in-
spection, archi-
tectural or engi-
neering activities,

SB Your work" for which a
consolidated (wrap-up)
insurance program has
been provided by the
primecontractor-praject
manager or owner of
the construction project
in which you are in-
volved.

Only with regard to insurance pro-
vided to an additional insured desig-
nated under Paragraph 9.a.(2) Sub-
paragraph {f} above, SECTION HI -
LIMITS OF INSURANGE is amended
to include:

The limits applicable to the additional
insured are those specified in the
written cortract or agreement or in
the Declarations of this Coverage
Part, whichever are less. If no limits
are specified in the written contract
or agreement, or if there is no written
contract or agreement, the limits ap-
plicable to the additional insured are
those specified in the Declarations of
this Coverage Part. The limits of in-
surance are inclusive of and not in
addition to the limits of insurance
shown in the Declarations.

SECTION IV - COMMERCIAL GEN-
ERAL LIABILITY CONDITIONS is
hereby amended as follows:

(1) Condition &. Other Insurance is
amended to include:

{a} Where required by a written
contract or agreement, this
insurance is primary and /
er noncentributory as re-

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 62 of 77 PagelD #: 65

spects any other insurance
policy issued to the addi-
tional insured, ard such
other insurance policy shall
be excess and / or noncon-
tributing, whichever applies,
with this insurance.

(b) Any insurance provided by
this endorsement shall be
primary to other insurance
available to the additional
insured except:

1) As otherwise provided
in SECTION IV -
COMMERCIAL GEN-
ERAL LIABILITY
CONDITIONS, 5. Other
Insurance, b. Excess
Insurance; or

2) For any other valid and
collectible insurance
available to the addi-
tional insured as an
additional insured by
attachment of an en-
dorsement to another
insurance policy that is
written on an excess
basis. In such case,
the coverage provided
under this endorse-
ment shall also be ex-
cess.

(2) Condition 11. Conformance to
Specific Written Contract or
Agreement is hereby added:

11. Conformance to Specific
Writien Contract or
Agreement

With respect to additional
insureds described in Para-
graph 9.a.(2){f) above only:

If a written contract or
agreement between you
and the additional insured
specifies that coverage for
the additional insured:

a. Be provided by the In-
Surance Services Of-
fice additional insured

form number CG 25 +6

or CG 20 37 (where
edition Specified): or

b. Include coverage for
completed operations;
or

c. include coverage for
"your work";

and where the limits or cov-
erage provided to the addi-

Includes copyrighted material of Insurance
Services Office, Inc., with its permission. Page 13 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 63 of 77 PagelD #: 66

tional insured is more re-
strictive than was specifi-
cally required in that written
contract or agreement, the
terms of Paragraphs
9.a.(3)(a), §.a.(3)fb) or 9.b.
above, or any combination
thereof, shall be interpreted
as providing the limits or
coverage required by the
terms of the written contract
or agreement, but only to
the extent that such limits or
coverage is included within
the terms of the Coverage
Part to which this endorse-
ment is attached. If, how-
ever, the written contract or
agreement specifies the In-
surance Services Office
additional insured form
number CG 20 10 but does
not specify which edition, or
specifies an edition that
does not exist, Paragraphs
9.a.(3)(a) and 9.a.(3)(b) of
this endorsement shall not
apply and Paragraph 9.b. of
this endorsement shall ap-

ply.

10. Broadened Contractual Liability - Work

i1.

Within 50' of Railroad Property

It is hereby agreed that Paragraph f.(1) of
Definition 12. "Insured contract" (SEC-
TION V - DEFINITIONS) is deleted.

Property Damage to Borrowed Equip-
ment

a. The following is hereby added to Ex-
clusion j. Damage to Property of
Paragraph 2., Exclusions of SEC-
TION i - COVERAGES, COVERAGE
A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY:

Paragraphs (3) and (4) of this exclu-
sion do not apply to tools or equip-
ment loaned to you, provided they
are not being used to perform opera-
tions at the time of loss.

b. With respect to the insurance pro-
vided by this section of the en-
dorsement, the following additiona!
provisions apply:

(i) The Limits of insurance shown
in the Declarations are replaced
by the limits designated in Sec-
tion B. Limits of Insurance, 114.
of this endorsement with respect
ta coverage provided by this
endorsement. These limits are
inclusive of and not in addition to
the limits being replaced. The
Limits of Insurance shown in
Section B. Limits of Insurance,

12.

13.

11. of this endorsement fix the
most we will pay in any one "oc-
currence" regardless of the
number of:

{a} Insureds;

(b) Claims made or ‘suits"
brought; or

(c) Persons or organizations
making claims or bring
“suits",

(2} Deductible Clause

{a) Our obligation to pay dam-
ages on your behalf applies.
oniy to the amount of darn-
ages for each "occurrence"
which are in excess of the
Deductible amount stated in
Section 8. Limits of Insur-
ance, 11. of this endorse-
ment. The limits of insur-
ance will not be reduced by
the application of such De-
ductible arnount.

(b) Condition 2. Duties in the
Event of Occurrence, Of-
fense, Claim or Suit, ap-
plies to each claim or “suit!
trespective of the amount,

(c) We may pay any part or all
of the deductible amount to
effect setilement of any
claim or "suit" and, upon
notification of the action
taken, you shall promptly
reimburse us for such part
of the deductible amount as
has been paid by us.

Employees as Insureds - Specified
Health Care Services

It is hereby agreed that Paragraph
2.a.{1)(d) of SECTION I - WHO IS AN
INSURED, does not apply to your “em-
ployees" who provide professional health
care services on your behalf as duly li-
censed:

a. Nurses:
b. Emergency Medical Technicians; or
c. Paramedics,

in the jurisdiction where an "occurrence"
or offense to which this insurance applies
takes place.

Broadened Notice of Occurrence

Paragraph a. of Condition 2. Duties in
the Event of Occurrence, Offense,
Claim or Suit (SECTION IV - COMMER-
CIAL GENERAL LIABILITY CONDI-

Includes copyrighted material of Insurance

GA 233 02 07 Services Office, Inc., with its permission. Page 14 of 15
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 64 of 77 PagelD #: 67

TIONS) is hereby deleted and replaced
by the following:

GA 233 02 07

You must see to it that we are noti-
fied as soon as practicable of an
"occurrence" or an offense which
may result in a claim. To the extent
possible, notice should include:

(1) How, when and where the "oc-
currence" or offense took place;

(2) The names and addresses of
any injured persons and wit-
nesses; and

(3) The nature and location of any
injury or damage arising out of
the “occurrence" or offense.

This requirement applies only when
the "occurrence" or offense is known
to an “authorized representative".

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.

Page 15 of 15
uw

ae

uu

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 65 of 77 PagelD #: 68

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - CONTRACTORS - PROFESSIONAL LIABILITY

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART -

The following exclusion is added to Paragraph 2.
Exclusions of SECTION I - COVERAGES, Cov-
ERAGE A. BODILY INJURY AND PROPERTY
DAMAGE LIABILITY, and Paragraph 2. Exclu-
sions of SECTION | - COVERAGES, COVERAGE
B. PERSONAL AND ADVERTISING INJURY LI-
ABILITY:

1.

GA 340 1001

This insurance does not apply to “bodily in-
jury", "property damage" or “personal and ad-
vertising injury" arising out of the rendering of
or failure to render any professional services
by you or on your behalf, but only with respect
to either or both of the following operations:

a. Providing engineering, - architectural or
surveying services to others; and

b. Providing, or hiring independent profes-
sionals to provide, engineering, architec-

tural or surveying services in connaction
with construction work you perform.

Subject to Paragraph 3., below, professional
services include:

a. Preparing, approving, or failing to prspare
or approve, maps, shop drawings, opin-
ions, reports, surveys, field orders,
change orders, or drawings and specifi-
cations; and

b. Supervisory or inspection activities per-
formed as part of any related architectural
or engineering activities.

Professional services do not include services
within construction means, methods, tech-
niques, sequences and procedures employed
by you in connection with construction work
you perform.

Includes copyrighted material of Insurance

Services Office, Inc., with its permission.
mal

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 66 of 77 PagelD #: 69

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - EXTERIOR INSULATION AND FINISH SYSTEMS
("EIFS") AND DIRECT-APPLIED EXTERIOR FINISH SYSTEMS

("DEFS") - BROAD FORM

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph
2. Exclusions of SECTION I - COVERAGES,
COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, and Para-
graph 2. Exclusions of SECTION | -
COVERAGES, COVERAGE B. PERSONAL
AND ADVERTISING INJURY LIABILITY:

This insurance does not apply to "bodily in-
jury", "property damage” or "personal and ad-
vertising injury” that arises out of, is caused
by, or is attributable to, whether in whole or in
part, any of the following:

a. The design, manufacture, sale, service,
handling, construction, fabrication, prepa-
ration, installation, application, mainte-
nance, disposal or repair, including re-
modeling, service, correction, or re-
placement, of a "wall finish system", or
any part thereof, including any method or
procedure used to correct problems with
installed or partially installed "wall finish
systems"; or

b. Any work or operations conducted by or
on behalf of any insured on or to a "wall
finish system’, or any component thereof,
or any component of a building or siruc-
ture to which a “wall finish system" at
taches that results, directly or indirectly, in
the inirusion of water or moisture, includ-
ing any resulting development or pres-
ence of "fungi" or bacteria on or within a
building or structure, including its con-
tents, regardless of whether any other
cause, event, material, or product con-
tributed concurrently or in any sequence
to such injury or damage.

This. exclusion also applies to any "bodily in-

L ree ey ae me cr cee a ee ite

jury", “property damage" or "personal and ad-
vertising injury":

a. For which any insured assumes liability in
any part of any contract or agreement,
regardless of whether such contract or

_ agreément is an "insured contract’;

b. Arising ovt of, caused by, or attributable
to, whether in whole or in part, warranties
or representations made ait any time with

respect to the fitness, quality, durability or
performance of a “wall finish system’;
and

c. Arising out of, caused by, or attributable
to, whether in whole or in part, ihe pro-
viding of or failure to provide any warning
or instructions with regard to a "wall finish
system".

2. SECTION V - DEFINITIONS is amended to

include the following:

a. "Direct-applied exterior finish system"
(commonly referred to as DEFS) means
an exterior cladding or finish system and
all component parts therein, used on any
part of any structure, and consisting cf:

(1) Arigid or semi-rigid substrate;

(2) The adhesive and / or mechanical
fasteners used to attach the sub-
Strate to the structure including any
water-durable exterior wall subs‘rate;

(3) A reinforced or unreinforced base
coat or mesh;

(4) A finish coat providing surface tex-
ture to which color may be added:
and

(5) Any conditioners, primers, accesso-
ries, flashing, coatings, caulkirg or
Sealants used with the system for
any purpose;

that interact to form an energy efficient
wail.

b. "Exterior insulation and finish system"
(commonly referred to as synthetic
stucco or EIFS) means an exterior olad-
ding or finish system and all compcnent
parts therein, used on any part of any
structure, and consisting of:

(1) A rigid or semi-rigid insulation board
made of expanded polystyrene or
other materials;

GA 369 11 02

Includes copyrighted material of Insurance
Services Office, Inc., with its permission,

Page 1 of 2
ml

ls i2

GA 369 11 02

(2) The adhesive and / or mechanical
fasteners used to attach the insula-
tion board to the substrate;

(3) A reinforced or unreinforced base
coat or mesh;

(4) A finish coat providing surface tex-
ture to which color may be added:
and

{5) Any conditioners, primers, accesso-
ries, flashing, coatings, caulking or
sealants used with the system for
any purpose:

that interact to form an energy efficient
wall.

C.

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 67 of 77 PagelD #: 70

“Fungi” means any type or form of fun-
gus, and includes, but is not limited to,
any form or type of mold, mushroom, or
mildew and mycotoxins, spores, scents
or byproducts produced or released by
fungi.

"Wall finish system" means:

(1) An “exterior insulation and finish
system’;

{2) A “direct-applied exterior finish sys-
tem"; or

(3) Any energy efficient exterior cladding
of finish system substantially similar
to Paragraph (1) or (2) above.

Includes Copyrighted material of Insurance

Services Office, inc., with its permission.

Page 2 of 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 68 of 77 PagelD #: 71

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FUNGI OR BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL. LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph
2. Exclusions of SECTION | - COVERAGES.
COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY:

2. Exclusions
This insurance dogs not apply to:
Fungi or Bacteria

a. “Bodily injury" or "property damage"
caused directly or indirectly, in whole
or in part, by any actual, alleged or
threatened:

(1) Inhalation of;
(2) Ingestion of;
(3} Contact with;
(4) Absorption of:
(5) Exposure to;
(6) Existence of; or
(7) Presence of,

any "fungi" or bacteria on or within a
building or structure, including its
contents, whether occurring sud-
denly or gradually;

b. Any loss, cost or expense essoci-
ated in any way with, or arising out of
the abating, testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying, neutralizing,
remediating, mitigating or disposing
of, or in any way responding to, in-
vestigating, or assessing the effects
of, “fungi” or bacteria, by any insured
or by any other person or entity;

c. Any liability, with respect to "fungi" or
bacteria, arising out of, resulting
from, Caused by, contributed to, or in
any way related to any supervision,
instruction, recommendation, warn-
ing or advice given or which should
have been given in connection with:

(1) The existence of "fungi" or bac-
teria;

{2) The prevention of “fungi" or
bacteria;

(3) The remediation of “fungi or
bacteria;

(4) Any operation described in
Paragraph A. 2. b. above:

{5) “Your product": or
(6) "Your work"; or

Any obligation to share damages
with or repay any person, organiza-
tion or entity, related in any way to
the liability excluded in Paragraphs
A. 2. a., D. of ¢. above:

regardless of any other cause, event,
material, product and / or building com-
ponent that contributed concurrently or in
any sequence to the injury or damage.

However this exclusion does not apply to
any "fungi" or bacteria that are, are on, or
are contained in, a good or product in-
tended for human ingestion.

B. The following exclusion is added to Paragraph
2. Exclusions of SECTION I - COVERAGES.
COVERAGE B. PERSONAL AND ADVER-
TISING INJURY LIABILITY:

2. Exclusions

This insurance does not apply to:

Fungi or Bacteria

"Personal and advertising injury"
caused directly or indirectly, in whole
cr in part, by any actual, alleged or
threatened:

(1) Inhalation of;
(2) Ingestion of;
(3) Contact with;
(4) Absorption of;
(5) Exposure to;
(6} Existence of: or
{7) Presence of,

Includes copyrighted material of ISO
GA 382 03 02 Properties, Inc., with its permission, Page 1 of 2
> E73) 0 2S ie

rb

Le

any “fungi" or bacteria on or within a
building or structure, including its
contents, whether occurring sud-
denly or gradually;

Any loss, cost or expense assocl-
ated in any way with, or arising out of
the abating, testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying, neutralizing,
remediating, mitigating or disposing
of, or in any way responding to, in-
vestigating, or assessing the effects
of, “fungi” or bacteria, by any insured
or by any other person or entity;

Any liability, with respect to “fungi" or
bacteria, arising out of, resulting
from, caused by, contributed to, or in
any way related to any supervision,
instruction, recommendation, warn-
ing or advice given or which should
have been given in connection with:

(1) The existence of "fungi" or bac-
teria;

(2) The prevention of "fungi" or
bacteria;

{3) The remediation of “fungi” or
bacteria;

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 69 of 77 PagelD #: 72

(4) Any operation described in
‘Paragraph B. 2. b. above;

(5) "Your product"; or
(6} “Your work"; or

d. Any obligation to share damages
with or repay any person, organiza-
tion or entity, related in any way to
the liability excluded in Paragraphs.
B. 2.'a., b. or c. above;

regardless of any other cause, event,
material, product and / or building com-
ponent that contributed concurrently or in
any sequence to the injury or damage.

However this exclusion does not apply to
any "fungi" or bacteria that are, are on, or
are contained in, a good or product in-
tended for human ingestion.

CG. For the purposes of this endorsement, SEC-
TION V - DEFINITIONS is amended to include
the following:

"Fungi" means any type or form of fungus,
and includes, but is not limited to, any form or
type of mold, mushroom or mildew and any
mycotoxins, spores, scents or byproducts
produced or released by fungi.

Includes copyrighted material of ISO
GA 382 03 02 Properties, Inc., with its permission. Page 2 of 2
ha a a 3

Pb 8. Fe

GA 472 1001

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 70 of 77 PagelD #: 73

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AUTOMATIC ADDITIONAL INSURED - WHEN
REQUIRED iN CONTRACT OR AGREEMENT WITH YOU

SECTION II - WHO IS AN INSURED, 2, is
amended to include:

e. Any person or organization, hersinafier
referred to as ADDITIONAL INSURED:

(1} Who or which is not specifically
named as an additional insured un-
der any other provision of, or en-
dorsement added to, this Ceverage
Part; and

(2) For whom you are required to add as
an additional insured on this Cover-
age Part

under:
(1) A written contract or agreement; or

(2) An oral agreement or contract where
a certificate of insurance showing
that person or organization as an
additional insured has been issued;

but only with respect to liability arising out
of "your work” performed for that addi-
tional insured by you oronh your behalf. A
person or organization's status as an in-
sured under this endorsement continues
for only the period of time required by the
written contract or agreement, but in no
event beyond the expiration date of this
Coverage Part. If there is no written con-
tract or agreement, or if no period of time
is required by the written contract or
agreement, @ person or organization's
status as an insured under this endorse-
ment ends when your operations for that
insured are completed,

SECTION IV - COMMERCIAL GENERAL
LIABILITY CONDITIONS is amended to in-
clude:

i. Automatic Additional Insured Provision
The written or oral contract or agreement
must be currently in effect or become ef-
fective during the term of this Coverage
Part. The contract or agreement also
must be executed prior to the “bodily in-
jury", "property damage" or "personal and
advertising injury" to which this endorse-
ment pertains.

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

2. Gonformance to Specific Written Con-
tract or Agreement

If a written contract or agreement be-
tween you and the additional insured
specifies that coverage for the additional
insured:

a. Be provided by the Insurance Sery-
ices Office additional insured form
number CG 20 10 or CG 20 37
{where edition specified); or

b. Include coverage for completed op-
erations; or.

c. Include coverage for “your work";

and where the limits or coverage pro-
vided to the additional insured is more re-
strictive than was specifically required in
that written coniract or agreement, the
terms of Paragraphs 3., 4.a.(2) end / or
4.b., or any combination thereof, of this
endorsement shall be interpreted as pro-
viding the limits ar coverage required by
the terms of the written contract or
agreement, but only to the extent that
such limits or coverage is included within
the terms of the Coverage Part to which
this endorsement is attached. if, how-
ever, the written contract or agreement
specifies the Insurance Services. Office
additional insured form number CG 20 10
but does not specify which edition, or
specifies an edition that does not exist,
Paragraphs 3. and 4.a.{2) of this en-
dorsement shail not apply and Paragraph
4.b. of this endorsement shall apply.

SECTION til - LIMITS OF INSURANCE is
amended to include:

The limits applicable to the additional insured
are those specified in the written contract or
agreement or in the Declarations of this Cov-
erage Part, whichever are less. If no limits are
specified in the written contract or agreament,
or if there is no written contract or agresment,
the limits applicable to the additional insured
are those specified in the Declarations of this
Coverage Part. The limits of insurance are in-
Clusive of and not in addition to the limits of
insurance shown in the Declarations.

includes copyrighted material of Insurance

Services Office, Inc., with its permission. Page 1 of 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 71 of 77 PagelD #: 74

4. The following are added to SECTION | -
COVERAGES, COVERAGE A. BODILY
INJURY AND PROPERTY DAMAGE
LIABILITY, 2. Exclusions and SECTION I -
‘COVERAGES, COVERAGE B. PERSONAL
AND ADVERTISING INJURY LIABILITY, 2.
Exclusions:

The insurance provided to the additional in-
sured does not apply to:

a. "Bodily injury", “property damage" or
"personal and advertising injury" arising
out of fhe:

(1) Rendering of, or failure to render,
any professional architectural, engi-
neering or surveying services, in-
cluding:

(a) The preparing, approving or
failing to prepare or approve
maps, shop drawings, opinions,
reports, surveys, field orders,
change orders or drawings and
specifications; and ‘

(b} Supervisory, inspection, archi-
tectural or engineering activities;

(2) Sole negligence or willful misconduct
of, or for defects in design furnished
by, the additional insured or its “em-
ployees”.

b. "Bodily injury" or "property damage’ aris~-
ing out of *your work" included in the
“products-completed operations hazard",

c.

"Bodily injury” or “praperty damage" aris-
ing out of "your work" for which a consoli-
dated (wrap-up) insurance program has
been provided by the prime contractor ¢
project manager or owner of the con-
struction project in which you are in-
volved,

SECTION IV - COMMERCIAL GENERAL
LIABILITY CONDITIONS, 5. Other insurance
is amended to include:

Where required by a written contract or
agreement, this insurance is primary and
/ or noncontributory as respects any other
insurance policy issued to the additional
insured, and such other insurance policy
shall be excess and / or noncontributing,
whichever applies, with this insurance.

Any insurance provided by this endorse-
ment shall be primary to other insurance
available to the additional insured except:

(1) As otherwise provided in SECTION
iV = COMMERGIAL GENERAL
LIABILITY GONDITIONS, 5. Other
Insurance, b. Excess Insurance: or

(2) For any other valid and collectible in-
Surance available to the additional
insured as an additional insured by
attachment of an endorsement to
another insurance policy that is writ-
ten on an excess basis. In such
case, the coverage provided under
this endorsement shall also be ex-
Cess.

Includes copyrighted material of Insurance
GA 472 1001 Services Office, inc., with its permission. Page 2 of 2
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 72 of 77 PagelD #: 75

42C01-2002-PL-000010 Filed: 2/27/2020 920M
Knox Circuit Court Knox County, Indiana
STATE OF INDIANA ) IN THE KNOX CIRCUIT COURT
) SS:
COUNTY OF KNOX ) CAUSE NO, 43,.001- (Hou - P-- D7

INDIANA FARM BUREAU INSURANCE
COMPANY, )
AS SUBROGEE OF MARK AND MARILYN ANSON)

)
Plaintiff, ) gp
) My
vs. he 18 Ny,
MIDWEST LOG HOME CONSTRUCTION, LLC,, ) Kes Prooeg
d/b/a AMERICAN RUSTIC BUILDERS, ) Che,
)
Defendant. )
ZOMPLAINT

*

COMES NOW the Plaintiff, Indiana Farm Bureau Insurance, as Subrogee of Mark and
Marilyn Anson, by counsel, and complains of Defendant, as follows:

1, Plaintiff, Indiana Farm Bureau Insurance, is a business which at al! times relevant
hereto was duly authorized to issue insurance policies in the State of Indiana, domiciled in the State
of Indiana, and which maintained a principal place of business at 225 S. East Street, Indianapolis,
Indiana.

2. Mark and Marilyn Anson are individuals, who at all times relevant resided in
Vincennes, IN.

3. Defendant, Midwest Log Home Construction, LLC, isa limited liability company doing

business as American Rustic Builders, with its principal place of business located in Brookston, IN.

 
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 73 of 77 PagelD #: 76

4, In 2012, a home was being built for Mark and Marilyn Anson at 1161 South Anson
Road, Vincennes, Indiana (hereinafter referred to as "the residence").

3. The residence had a large custom made firebox.

6. On March 16, 2013, Midwest Log Home Construction, LLC was present at the
residence via its employees and agents.

7, While at the residence, Defendant, by its employees and agents, used the firebox in a
negligent manner and failed to keep proper clearance to combustible materi als, which resulted in fire
damage at the residence on or about March 16, 2013.

8. At all times relevant, Indiana Farm Bureau Insurance had in full force and effect an
insurance policy which provided coverage to the Ansons for the loss involved.

° 9, Pursuant to the terms of the aforementioned insurance policy, Indiana Farm Bureau
Insurance tendered benefits in the amount of $509,173.77 for damages resulting from the fire, and is
therefore subrogated to the rights of its insured in this action to the extent of its payments.

10. The careless and negligent actions of Defendant and Defendant's employees and agents
were the proximate cause of the fire at the residence.

WHEREFORE, the Plaintiff, Indiana Farm Bureau Insurance, as Subrogee of Mark and
Marilyn Anson, prays for judgment in its favor and against the Defendant in the sum of $5 09,173.77,

plus interest, costs of this action, and any other just and proper relief.
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 74 of 77 PagelD #: 77

Respectfully submitted,

McNEELY, STEPHENSON, THOPY & HARROLD

pha

Cantieron A‘Morgéa >

Attorney No. one

Attorney for Plaintiff, ©

Indiana Farm Bureau Insurance Company as Subro gee
of Mark and Marilyn Anson

McNEELY, STEPHENSON, THOPY & HARROLD

2150 Intelliplex Drive, Suite 134
Shelbyville, IN 46176
Telephone: 317-825-5230
Facsimile: 317-825-5250
 

 

 

 

 

 

 

 

 

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 75 of 77 PagelD #: 78

 

42C01-2002-PL-000010 Filed: 2/27/2020 9:20 AM
Knox Circuit Court Knox County, Indiana
Filed: 11/2/2018 9:45 AM
Knox Clreult Gourt
Knox County, Indiana
STATE OF INDIANA ) IN THE KNOX CIRCUIT COURT
) SS:
COUNTY OF KNOX ) CAUSE NO. 42C01-1406-PL-000071
INDIANA FARM BUREAU INSURANCE, )
As Subrogee of Mark and Marilyn Anson, )
)
Plaintiff, }
)
MARK AND MARILYN ANSON, )
)
Intervening Plaintiffs, }
) ;
V8. )
)
MIDWEST LOG HOME CONSTRUCTION, LLC, 3 i
d/b/a AMERICAN RUSTIC BUILDERS, )
TIMOTHY P. ROSI, and PETER S. ROSE, }
)
AGREED JUDGMENT

Come now the Plaintiff Indians Farm Burean Insurance as subrogee of Mark and Marilyn’ |
Anson (“Farm Buea”) and Intervening Plaintiffs Mark and Marilyn Anson (“the Ansans”) and
Defendant Midwest Log Home Construction, LLC d/b/a American Rustic Builders (“MBLC”) §
herein and advise the Court that the Plaintiffs and MHILC agree as to the following:

1, MBLC used a firobox located at 1161 South Anson Road, Vincennes, Indiana (“the .
residence”) in a negligent manner, which resulted in fire damage ut the residence on or about
March 16, 2013.

2. The careless and negligent actions of MHLC were the proximate cause of the fire at
the residence,

 

 

Qots7as j

PME 2 tar, SORT OS rN RSS ARTS Pett reap

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 76 of 77 PagelD #: 79

3. As result of MHLC’s negligence, Farm Bureau suffered damages in the amount of
$509,173.77 when Farm Bureau paid to have the residence repaired.
4. Asaresult of MHLC’s negligence, the Ansons also suffered damages when the
Ansons paid to have the residence repaired.
4. ‘The cost of repairs to the residence incurred by Farm Bureau and the Ansons wore
reasonable and necessary under the circumstances to repair the fire damage to the residence.
5, Judgment should be granted against Defendant, Midwest Log Home Construction,
LLC, d/b/a American Rustic Builders and in favor of the Plaintiff Indiana Farm Bureau
Insurance as subrogee of Mark and Marilyn Anson in the amount of $509,173.77 plus Court
costs.
6, Judgment should be granted against Defendant, Midwest Log Home Construction,
LLC d/b/a American Rustic Builders and in favor of Intervening Plaintiffs Mark and Marilyn

Anson in the amount of $25,000 plus Court costs.

 

 

IPO _ Teta P. Pes,

 

 

 

 

Camerdn Al Morgan Midwest Log Home Constractién, LLC,
Attomey for Plaintiff d/b/a American Rustic Builders
0 BEG _ pate: 9-79-14

  

Daniel Si Siewers ‘ :
Attomey for Intervening Plaintiffs

Date: ‘rd KI
APPROVAL OF AGREED JUDGMENT.

qanazpres-2)
00387851-1 ffant=6

 

ee

 

ev ME ek ee eat,

we,

SPE amen settee pen + vigderneeen aaa
Case 2:20-cv-00166-JRS-MJD Document 1-1 Filed 03/24/20 Page 77 of 77 PagelD #: 80

Entry approved and so ordered Noe VA 2019,

Judge, Knox Circuit Comt 0
HON. SHERRY B. GREGG GILMORE

 

400429789-1}
00387851-1 ffant=

 

 

ESO OE NR mt Mi se th we cee hetero

es

 
